                  Case 1:12-cv-00920-EDK Document 171-1 Filed 03/29/19 Page 1 of 96


Row   Class Member ID           Last Name             First Name
 1.      100349220      HANSFORD                BILLY
 2.      100436896      WOODSON                 LAURA
 3.      100695931      GRUNEWALD               KAREN
 4.      100724865      PHILLIPS                PAULA
 5.      100882964      PLUMMER                 DENNIS
 6.      101405604      GILES                   YOSEF
 7.      101437124      ADAMS                   MARION
 8.      101619945      PRICE                   PATRICE
 9.      101710320      RUXTON                  SUSAN
10.      101816646      GABEL                   GEORGE
11.      102154654      LEWIS                   SHERRY
12.      102303044      SACHAN                  WILLIAM
13.      102592143      MIXON                   KELLY
14.      102596901      SPATARO                 PAUL
15.      102655151      FIELD                   SUSAN
16.      103016039      SANDERS                 JAMES
17.      103152915      SELLERS                 MARILYN
18.      103159602      BARNES                  DIANE
19.      103170379      WAGNER                  RONALD
20.      103175511      DEE                     SUZANNA
21.      103213348      CLARK                   MARY
22.      103638493      WILCOX                  DEBRA
23.      104017886      MESTRE                  MIGUEL
24.      105446477      GOLDBACH                PHYLLIS
25.      105560833      WITTWER                 ANN
26.      105910032      HOADS                   KATHLEEN
27.      105967756      CHAPMAN                 SANDRA
28.      106164926      WYATT                   MARGARET
29.      106360874      MATTOX                  ELIZABETH
30.      106404524      BRENT                   THALIA
31.      106434541      ANDERSON                ANN-MARIE ALLISON
32.      106645828      SUK                     CATHERINE
                  Case 1:12-cv-00920-EDK Document 171-1 Filed 03/29/19 Page 2 of 96


Row   Class Member ID          Last Name              First Name
33.      107651502      MCGINNIS                DEBRA
34.      108104834      RICE                    WILLIAM
35.      108322422      PIERCE                  SANDY
36.      108945647      MECHSNER                WILMA
37.      108947636      GUNTER                  RUTHIE
38.      109143610      SALLENGER               JENA
39.      109242898      GLIDDEN                 KARLA
40.      109257212      WASSERMAN               FRANCES
41.      109982810      CUTLER                  JANET
42.      110007895      MCCANN                  RAQUEL
43.      110191566      HILLEMANN               EDNA
44.      110497619      USI                     QUEEN
45.      110541319      KONG                    ELDA
46.      110711264      TARVER                  YVETTE
47.      111202534      DAVIS                   CYNTHIA
48.      111607005      PEREZ                   SANDRA
49.      111707210      MCKEE                   ROGER
50.      111874253      WILEY                   ROBIN
51.      112071676      JOHNSON                 GLORIA
52.      112178239      MUELLER                 OWEN
53.      112356376      DEFAZIO                 THOMAS
54.      112510843      LAWROW-MURPHY           PATRICIA
55.      112585432      BAECHLE                 THOMAS
56.      112667959      MARSCHALL               TANIA
57.      113036723      O                       TOOLE
58.      113111491      PLESSNER                HAROLD
59.      113256025      PETRELLI                JOANNE
60.      113593828      GOMBETTO                STACEY
61.      113646246      ADAMS                   LOIS
62.      113715267      MEHOLIC                 IRENE
63.      114476826      DURSTEIN                HILLARY
64.      114539101      LEWIS                   JEAN
                  Case 1:12-cv-00920-EDK Document 171-1 Filed 03/29/19 Page 3 of 96


Row   Class Member ID           Last Name             First Name
65.      114687477      ROBERTS                 JOHN
66.      114706645      ESPARZA                 MONICA
67.      114749086      PROSSER                 MARGARET
68.      115530853      SANTIAGO                JOE
69.      115898877      HEGLAR                  SHAWNA
70.      116436471      BLAKE                   TRENT
71.      116516609      ECHOLS                  RUTHETTA
72.      116725117      JOYCE                   AKEMI
73.      116784881      GOODERHAM               CHAD
74.      117141679      BESEL                   TOWNE
75.      117227027      PISCANI                 KATHLEEN
76.      117275127      STEARNS                 SANDREA
77.      117498202      MURPHY                  KEVIN
78.      117907496      RAUTIO                  KAREN
79.      117924366      ERBE                    LEE
80.      118802948      NIXON                   CATHLEEN
81.      118819437      PAYNE                   HEATHER
82.      118827675      PRATT                   PATRICIA
83.      119061182      MAHAN                   ARETHA
84.      119246463      JOSE                    HECTOR
85.      119300681      KITHCART                ARNELL
86.      119716569      KRATZER                 ALLYN
87.      119776616      SANTOSTEFANO            RICHARD
88.      119950430      WALKER                  JANICE
89.      120651297      GOODEN                  AUNDREA
90.      121783058      FERDINANDI              MELISSA
91.      121834262      STOUT                   PAUL
92.      121870557      BECKER-WEILITZ          PAMELA
93.      121914486      RANDOLPH                VERONICA
94.      122616284      WILLIS                  DIANA
95.      123145942      OSWORTH                 JEFFREY
96.      123368629      GAUL                    DEBRA
                   Case 1:12-cv-00920-EDK Document 171-1 Filed 03/29/19 Page 4 of 96


Row    Class Member ID         Last Name               First Name
 97.      123443566      MCAFEE                  JACK
98.       123646606      ROZIER                  JACQUELINE
 99.      123737763      EGERT                   ERIC
100.      123863469      BALTZELL                JONATHAN
101.      123897341      ANDERSON                JOELLEN
102.      124123300      BANKS                   KATRINA
103.      124371733      WILLIAMS                JANELL
104.      124663293      ROE                     AMY
105.      124779613      ESTILL                  FLORE
106.      125070730      KORONA                  KELLEY
107.      125109413      KELLY                   JENNY
108.      125131838      FLOWERS                 QUEEN
109.      125174233      KARG                    JUDITH
110.      125174281      MEYER                   DOROTHY
111.      125349214      BOYNTON                 POLLY
112.      125477825      KELLY                   HOPE
113.      125541681      SIMMONS                 SHIRLEY
114.      125764711      GALLAGHER               LADEMA
115.      125812849      REDWINE                 KIMBERLEE
116.      125831286      GLAZIER                 BLANCHE
117.      126145086      INMAN                   CONSTANCE
118.      126155750      DIVELY                  KATHLEEN
119.      126505429      OGILVIE                 KARL
120.      126543044      HOOG                    STEPHANIE
121.      126660198      HARRAH                  DEBRA
122.      127082266      TAGG                    DIANA
123.      127788192      SHAW                    CONNIE
124.      128354181      SAUCEDO-RAMOS           JESUS
125.      128533539      PFEFFERLE               SUZANNE
126.      128887775      FOLLETT                 CORRINNE
127.      128969734      HAIRSTON                CAROLINE
128.      129166018      DOWNES                  MICHELLE
                   Case 1:12-cv-00920-EDK Document 171-1 Filed 03/29/19 Page 5 of 96


Row    Class Member ID          Last Name              First Name
129.      129275299      PLUMMER                 STEPHANIE
130.      130175814      GALLEGOS                YVONNE
131.      130665366      FRANTZ-MUSGROVE         F
132.      130772845      GERDES                  PEGGY
133.      130949089      CHURCH                  MELINDA
134.      131114063      GETHINS-GARDNER         MARY
135.      131241757      CHTOURMINE              NATALIA
136.      131328313      BUTTERS                 NANCY
137.      131442944      ABAD                    FRANCES
138.      131583505      ROS                     LISA
139.      132108680      TROYON                  SHARON
140.      133268115      HOLMES                  DEBRA
141.      133658932      BREWER                  JACOB
142.      133865435      LORENZ                  PAMELA
143.      134043615      WISDOM                  BONNIE
144.      134169822      LESLIE                  CHRISTINA
145.      135424628      JAHN                    KATRINA
146.      135441014      BENETATO                BONNIE
147.      136664563      HASTINGS                DAWN
148.      136740036      CLARK-BURTON            CARYN
149.      136893658      FIELDS                  PHYLLIS
150.      136967099      CHERIN                  JOCELYN
151.      136973967      GILBERT-LORD            SANDRA
152.      137072542      MAYOTT                  CATHERINE
153.      137301580      LOWRIE                  ROSANNE
154.      137435810      HOLLOWAY                MEI-HUEY
155.      137991209      SONTAG                  VICKI
156.      139349642      DAVIS                   DERRICK
157.      139512836      WOLVERTON               NANCY
158.      139797396      CLARK                   TERRY
159.      140082774      ALLEN                   SHARON
160.      140728932      POWERS                  RHODA
                   Case 1:12-cv-00920-EDK Document 171-1 Filed 03/29/19 Page 6 of 96


Row    Class Member ID          Last Name               First Name
161.      141363374      VONDRAN                 PAMELA
162.      141519660      DEBELLA                 M
163.      142474900      LATKO                   JOANNE
164.      142790351      CARLSON                 LAURIE
165.      142964449      PATER                   DEBRA
166.      143034853      DRIGGERS                ZOLA
167.      143039784      MONTORE                 LISA
168.      143747186      DARBY                   ANGELA
169.      143893773      FLANIGAN                MONA
170.      144087752      HOWARD                  BEVERLY
171.      144202538      GUMM                    COLLEEN
172.      144396319      HOFFMAN                 LORI
173.      145439571      MARIANI                 ROBIN
174.      145677277      LASALLE                 MAUREEN
175.      146544548      CLARK                   CHRISTINA
176.      146752664      MARTIN                  DAWN
177.      147283778      CASTILLO                PATRICIA
178.      147398942      SIMS                    SYBIL
179.      148748385      KNOWLES                 MICHELLE
180.      148899281      JANSSEN                 DANIEL
181.      149361260      JONES                   LINDA
182.      149401083      HANRAHAN                BETTY
183.      150031318      SCHMIDT                 MARJORIE
184.      150219355      MOORE                   ALISHA
185.      150424467      HEDRINGTON              CAROLYN
186.      150586314      GRASS-FERGUSON          NANCY
187.      150731492      MARTINEK                CAROLINE
188.      151072308      MOON                    LESLIE
189.      151774707      MUNTON                  MARCIA
190.      151811866      EVERHART                AMANDA
191.      151970952      BLACK                   PEGI
192.      151988597      WELCH                   DELSEY
                   Case 1:12-cv-00920-EDK Document 171-1 Filed 03/29/19 Page 7 of 96


Row    Class Member ID         Last Name                First Name
193.      152338119      FIAME                   BELKYS
194.      152346407      RAINEY                  CHANDA
195.      152853212      BUSCH                   MARY
196.      153171702      SMITH                   ELAINE
197.      153576633      GAUMER                  ROBERT
198.      153830217      THATCHER                ELLEN
199.      153903235      HOUZENGA                CLAIRE
200.      154176902      HALL                    ELIZABETH
201.      154628977      ST JOHN                 STACIA
202.      154667347      BURGHARDT               CINDY
203.      154693356      KELTNER                 LAINE
204.      154930218      WARD                    MILTON
205.      155519031      BERGIN                  WILLIAM
206.      155540684      BOYD                    CHARLES
207.      156194438      FOREMAN                 RACHAEL
208.      156271462      ROACH                   DELIUS
209.      156360775      FAIR                    CONSTANCE
210.      156905654      ZAMBRANO                MARIA
211.      157246506      HARPER                  ANNA
212.      157564154      HARPER                  GLENNESE DIANE
213.      157574487      MONDAK                  RICHARD
214.      157739900      ROY                     JEFFERY
215.      157875355      DIAS                    DOLORES
216.      158024775      BELL                    ROSE
217.      158097963      COCKRELL-JAMES          DL
218.      158534146      SPROUSE                 JAMES
219.      159232713      REESE                   RICHARD
220.      159282321      ANNING SARVER           JUDY
221.      159428589      HINKLE                  CAROL
222.      159518587      CHENEY                  THOMAS
223.      159842514      HARRISON                ROGER
224.      159849103      LOMINY                  ORDITH
                   Case 1:12-cv-00920-EDK Document 171-1 Filed 03/29/19 Page 8 of 96


Row    Class Member ID           Last Name             First Name
225.      159952245      DRUM-ODEN               ANNA
226.      160111703      GRESHAM                 DOROTHY ANN
227.      160456770      WALTERS                 MICHELLE
228.      160717606      ROSENBLATT-BROWN        LESLIE
229.      160908793      LONCZAK                 TERRY
230.      161695647      NIDA                    KENNETH
231.      161998644      TIKOSKY                 JING
232.      162039119      PRIOLEAU                MARGIE
233.      162289953      ANGELO                  STEVEN
234.      162302623      LANCE                   ROBERTA
235.      162746857      CARR                    AMY
236.      162920501      GUITEAU-LAURENT         ANGELIQUE
237.      163078109      BEAZLIE II              LEWIS
238.      163579309      BETTLES                 LYNNE
239.      163612703      FISHER                  ROSEMAREE
240.      163643309      DADZIE                  JANDE
241.      164001802      PRUITT                  MELVIN
242.      164073813      JENKINS                 ELIZABETH
243.      164844837      AMARGO                  IRA
244.      165249684      SHELLEM                 JAMES
245.      165344118      HANNAH                  EBONY
246.      165706404      BENAVENTE               GLADYS
247.      165768539      VEGARD                  JENNIE
248.      165775420      RICE                    LORI
249.      166023783      BULLOCK                 QUIANA
250.      166843091      PEJORO                  SUSAN
251.      166902029      WEHE                    DONNA
252.      166928431      PALMIERI                RACHEL
253.      166966893      WIMBUSH                 JESSICA
254.      167373023      MORGAN                  THOMAS
255.      167806757      HARRIS                  SUZANNE
256.      168480607      LLOYD                   RALPH
                   Case 1:12-cv-00920-EDK Document 171-1 Filed 03/29/19 Page 9 of 96


Row    Class Member ID         Last Name                First Name
257.      168986733      FOX                     LYNETTE
258.      169296159      HAZZARD                 MARGO
259.      169709353      GOODRICH                EMERITA
260.      169733666      FRIEND                  EDITH
261.      169829266      TRONE                   JEREMY
262.      169933585      BROWE                   TRACY
263.      170002101      ROSE-SCHMIDT            GINA
264.      170091725      HOM                     CHRISTINA
265.      170101833      PATEL                   SHRIMA
266.      170492798      OZAN                    JULIDE
267.      170528918      WESNER                  MICHAEL
268.      171888304      RUHLAND                 RACHEL
269.      172154582      PARTSCH                 LISA
270.      172207893      BROWNE                  RUTH
271.      172451331      LEE                     BANG-NING
272.      172467222      BOETTGER                MARIANNE
273.      172644193      BENISHIN                ELIZABETH
274.      172678859      BROOKSHIRE              MARY
275.      172809556      MITCHELL                JOAN
276.      172824714      BROWN                   MIRANDA
277.      173510011      WALKER                  JIMMY
278.      173675963      MCMAHON                 JANE
279.      174031687      CAVANAUGH               KATHY
280.      174509092      CANNADY                 JOLENE
281.      175016347      WALKER                  SHAUNTAE
282.      175229640      GRANT                   ALICIA
283.      175557136      PROEBSTLE               CATHERINE
284.      176141412      BOGATAJ                 KAREN
285.      177387565      RICHMOND                GALEN
286.      177694999      MILLER                  LATARA
287.      177782879      LEUGERS                 PAMELA
288.      177802228      FOMON                   FRANCINE
                  Case 1:12-cv-00920-EDK Document 171-1 Filed 03/29/19 Page 10 of 96


Row    Class Member ID         Last Name              First Name
289.      177940547      VAN                    HOOF
290.      178626837      KANG                   ELAINE
291.      178886041      BROWN                  SHERBY
292.      179211895      UNGAR                  GARY
293.      179280926      SCHWEITZER             SHEILA
294.      179445115      BILLINGS               TANESHA
295.      179864078      HAMILTON               KIMBERLY
296.      180440316      IANNIELLO              KATHRYN
297.      180509780      CONNER                 ANITA
298.      180947164      LUCAS                  EUGENE
299.      181312404      HAMILTON               SUE
300.      181327988      GOODIN                 NOREEN
301.      181520814      WALTER                 SHARONE
302.      181618642      FULLER                 JAMES
303.      182063082      THEVARY                VALSAMMA
304.      183425555      DICKENS                ALYCIA
305.      183459538      BROWN                  NANCY
306.      184140298      MITCHELL               BYRON
307.      184275126      HOLMAN                 KAREN
308.      184332290      BOUTWELL               CAROL
309.      184556112      KINKEAD                PATRICIA
310.      184827996      SIDI                   LINNEA
311.      184958581      CAMPTON                CHRISTINE
312.      184983566      FAHEY                  MARY
313.      185067444      HOHLEN                 KELLY
314.      185222889      NOWOCIN                JOSHUA
315.      185516118      WALCK                  PAUL
316.      185806424      CAMPBELL               THEADORA
317.      185887091      MURPHY                 DARAGH
318.      185893108      LIEKE                  BRETA
319.      186158906      BROWN                  MURIEL
320.      187473007      TRUSKOWSKI             JOSEPH
                  Case 1:12-cv-00920-EDK Document 171-1 Filed 03/29/19 Page 11 of 96


Row    Class Member ID           Last Name            First Name
321.      187833073      HICKMAN                VERGIE
322.      188649087      BOYAJIAN               MARIAN
323.      188668890      BROWN                  LEVONE
324.      189662774      COUSSONS-DYCHES        ANGELA
325.      189914475      BAKER                  LINDA
326.      189999623      MANNIX                 CAROL
327.      190091012      SACKLEH                DIANE
328.      190550499      WHEATON                SANDRA
329.      190739143      ASHWORTH               JOANN
330.      190859797      MELLINGER              MELISSA
331.      190911468      TROUPE                 KENNETH
332.      191172244      SUSANN                 PHILIP
333.      191178537      BELWOOD                JANICE
334.      191330082      KELLER                 JOSH
335.      191512535      MONTGOMERY             SALLY
336.      191766567      BRAND                  FRANCES
337.      192557086      KELLEY                 VIVIAN
338.      193558418      ORTEGA                 LOLA
339.      194473347      HEDT                   STEPHEN
340.      194625582      ESTRADA                JOSEPH
341.      194689458      BRYANT                 MICHELLE
342.      194772034      KELLY-JYNES            LILLIAN
343.      195430722      VALERIUS               ARNOLD
344.      195504542      LOVE                   WILLIAM
345.      195538825      LIM                    DIVINA
346.      195541649      SALCINOVIC-SPAHIC      JASMINA
347.      195859547      BAIER                  LORI
348.      195930526      POWERS                 APRIL
349.      196259952      EDMISON                MICHAEL
350.      196384608      OPP                    DUANE
351.      196587051      ANDERSON               LAURA
352.      197061751      PAGE                   DERON
                  Case 1:12-cv-00920-EDK Document 171-1 Filed 03/29/19 Page 12 of 96


Row    Class Member ID         Last Name              First Name
353.      197267012      HUNT                   WILLIE
354.      197330065      DONELAN                BETH
355.      197836589      KEARNEY                NICEY
356.      197841212      HARTMAN                CYNTHIA
357.      198046810      CALHOUN                THERESA
358.      198216009      BLAIR                  SUSAN
359.      198433692      NAMETKA                MARY
360.      199700802      RICH                   ANNE
361.      199790253      THOMAS                 SUSAN
362.      200170180      DOUGLAS                GREG
363.      200203067      SULLIVAN               URSULA
364.      200488961      HARRIS                 GILDA
365.      200886752      VELASQUEZ              JOSELITO
366.      202573909      MAXWELL                JENNY
367.      202638780      ONEIL                  PATRICIA
368.      202812761      JOHN                   J
369.      203326935      KENT                   KATHERINE
370.      203618852      HAND                   DARREL
371.      203671608      VALENTIN               MELANI
372.      204596725      VILLARREAL             DANIEL
373.      204629354      HINTON                 MICHELLE
374.      204650004      SEELIG                 BARBARA
375.      204698806      MURRAY                 MAUDIE
376.      204753150      FORT                   FACHECIA
377.      205027686      ROSAS                  JULIE
378.      205140329      VALDEZ                 GERARD
379.      205489189      HOWARD                 KATHLEEN
380.      205543681      MILLER                 DONNA
381.      205807078      DAVIDSON               MISTYE
382.      205903975      APPIER                 JANET
383.      205906799      GOELLER                PATRICK
384.      205989462      ROGALA                 MARY
                  Case 1:12-cv-00920-EDK Document 171-1 Filed 03/29/19 Page 13 of 96


Row    Class Member ID         Last Name              First Name
385.      206240488      ZUNIGA                 VANIA
386.      206319800      KAISER                 LINDA
387.      206515424      GATES                  CHERYL
388.      206606301      PLOWDEN                RUTH
389.      206694758      REMES                  VALERIE
390.      206727753      DAILY                  ANNA
391.      207043880      RUSSELL                KATHILYNN
392.      207378490      RITCHIE                CINDA
393.      207404621      LUPO                   BONNIE
394.      207901845      WARNER                 RONALD
395.      208445080      PAFFENROTH             DEBORAH
396.      208576704      ELIZABETH              JOYCE
397.      208657957      ROURKE                 JOANNE
398.      208786394      EDELEN                 CLARE
399.      208808452      SCHULTZ                SCOTT
400.      209197384      GORMAN                 ROBERT
401.      209695475      FARLEY                 MICHAEL
402.      210015347      DYKSTRA                JOHN
403.      210468582      BARBER                 VERONICA
404.      210650428      NANK                   PAUL
405.      211377268      RIVERA                 CRISTOBAL
406.      211590018      SLAGLE                 CAROLYN
407.      211604423      HART                   JESSICA
408.      212090102      HORNYAK                TIMOTHY
409.      212182177      ANKENEY                CRAIG
410.      212322273      HUTCHINS               MONICA
411.      212832688      CHAMBERS               KATHERINE
412.      212930296      MERRIWEATHER           GREGORY
413.      212980223      MEYERS                 MELENIE
414.      212981498      MORRISON               THOMAS
415.      213511237      AMPARANO               ANGELA
416.      213743383      FONDER                 CATHY
                  Case 1:12-cv-00920-EDK Document 171-1 Filed 03/29/19 Page 14 of 96


Row    Class Member ID         Last Name               First Name
417.      213850255      BREAUX                 KATHARINE
418.      214222817      DRAGSTEDT              ALISON
419.      214224600      CONWAY                 DIANE
420.      214245441      SALENTINE              PATRICIA
421.      214288377      TORRES-MELENDEZ        MARY
422.      214432754      HAMMERS                THALALIA
423.      214478288      CROUSE                 ELAINE
424.      214720895      WOLF                   PATRICIA
425.      214956271      ZAGER                  BETTE
426.      215095868      NUTTING                LESLIE
427.      215542838      SOLOMON                CYNTHIA
428.      215613384      GUNN                   KAREN
429.      215614115      FOSTER                 ROCHELLE
430.      215699229      GRADY                  KRISTIN
431.      215755063      STEPHENSON             JAMES
432.      215792535      ORR                    LAURA
433.      216406985      GIANNITRAPANI          SUSAN
434.      216547341      CASSELLA               TINA
435.      216636976      MOHAN                  GERARD
436.      217028333      ROBERTS                MARILYN
437.      217138280      BIALY                  DAVID
438.      217217115      REA                    CAROLYN
439.      217365553      GLENN                  PEARL
440.      217445866      BRUCE                  KAREN
441.      217676270      MORELLI                SUSAN
442.      217758351      EVERETT                KIMBERLY
443.      218092170      KRUEGER                BETHEL
444.      218403610      ROBBINS                RENEE
445.      218448531      PETERLIN               SUSAN
446.      218483140      BRATTON-WEBER          GILDA
447.      218683516      CURTRIGHT              SARAH
448.      219065811      NIXON                  HEATHER
                  Case 1:12-cv-00920-EDK Document 171-1 Filed 03/29/19 Page 15 of 96


Row    Class Member ID           Last Name             First Name
449.      219073401      STEMBRIDGE             MELODIE
450.      219393569      VISH                   DENISE
451.      219632664      COLLINS                THOMAS
452.      219732662      COLOGY                 JAY
453.      220195420      LAIDLAW                JANET
454.      220920813      BARNETT                CAMILLE
455.      221718426      JACOBS                 MELINDA
456.      221921820      SEMPLE                 ROBIN
457.      222307004      GREEN                  TRACY
458.      222360176      REYNOLDS               SUSAN
459.      222770833      SANDERS                BRIANNE
460.      222803052      NEYPES                 ARVIN
461.      224180864      GROSS                  ALAHNA
462.      224340643      DENIZARD               JACQUES
463.      224499765      WILLIAMS               ANGELA
464.      224503457      KIPPENBERGER           LISA
465.      225012546      STULTS                 CAROL
466.      225027254      MILLS                  LAUREN
467.      225075093      GREEN-HERNANDEZ        CAROL
468.      226780561      SMITH                  ELIZABETH
469.      226845927      HAYWALD                JERRY
470.      226942836      VAUGHAN                SANDRA
471.      227007987      STAAT                  EDWIN
472.      227024743      WOODS                  KATHLEEN
473.      227212163      WHITLOCK               CANDICE
474.      227475939      LUND                   STEVEN
475.      227613282      QUINTO                 SAMUEL
476.      227731280      LUCAS                  DORIS
477.      228247064      SHIPLEY                TAMMY
478.      228702154      HULM                   MARDONNA
479.      228783543      BARCELONA              INGRID
480.      229422569      KAPLAN                 CHRISTOPHER
                  Case 1:12-cv-00920-EDK Document 171-1 Filed 03/29/19 Page 16 of 96


Row    Class Member ID         Last Name              First Name
481.      229625799      KUMAR                  RAJ
482.      229706541      ROSS                   JOHN
483.      230074023      SCALA                  CECILY
484.      230077533      HART                   KIMBERLY
485.      230211652      BINICK                 MARLENE
486.      230235660      KODIATH                MARY
487.      230543202      VU                     LINH
488.      230593762      JASMIN-SLATTERY        DV
489.      230692741      WILLIAMS               MARY
490.      230905326      MORALES                ROSALINDA
491.      231777148      KOCH                   JANE
492.      232466012      TRAXLER                THOMAS
493.      232606845      ROSCOE                 ROBERTA
494.      232630504      PALMER                 IRENE
495.      232880966      KILGORE                GENEVA
496.      234937209      OVERBY                 JASON
497.      234963718      HENDERSON              GAIL
498.      235296683      SZABO                  LAURIE
499.      235454019      LICHTENBERG            BROOK
500.      235532219      CUPP                   JOSEPH
501.      235609011      GIBBS                  ADRIA
502.      236426832      VIHER                  DEBORAH
503.      236610476      LATTIMORE-MCLEOD       M
504.      237013960      HOPSON                 KIMBERLY
505.      237330779      MILLER                 CYNTHIA
506.      237587627      STOKES                 DEBORAH
507.      238534477      JOHNSON                MARCIA
508.      238833833      KAUTZMAN               DONNA
509.      239026493      ASHLEY                 ANGELE
510.      239046913      JORDAN                 MARY
511.      239306282      STAPLETON-ZEHNDER      KRISTA
512.      239604428      HUGHES                 SHANNON
                  Case 1:12-cv-00920-EDK Document 171-1 Filed 03/29/19 Page 17 of 96


Row    Class Member ID         Last Name              First Name
513.      239847228      WILSON                 DENA
514.      240217517      LOVE                   SHEILA
515.      240605428      RECHHOLTZ              LAURIE
516.      241474063      WYNN                   AMY
517.      241646272      HARRIS                 DEBORAH
518.      241734878      KEEGAN                 NINA
519.      241845299      LOWELL                 MARGARET
520.      241874497      GALBRAITH-WADE         KELLENE
521.      242565034      EVANS                  SHERRYL
522.      242638766      MESSINA                VALERIE
523.      243487804      LOO                    VALERIE
524.      243713448      ROSIN                  NICOLE
525.      243719107      ROLAND                 VIRGINIA
526.      243775952      SULLIVAN               PAUL
527.      243980624      TOM                    VIRGINIA
528.      244393111      MAKIL                  GEENA
529.      244797751      RAYNES                 REBECCA
530.      245308755      HUPE                   ASHLEY
531.      245591683      OGUNWO                 ADEWALE
532.      245921767      JOHNSON-OWENS          KAYSAN
533.      246029689      BOUCHARD               MARIA
534.      246034490      HOLLINGER              MARSHALL
535.      246803972      RUSTIGE                RAMONDA
536.      247384307      LINDSAY                NATASHA
537.      247525224      CAREY                  JASON
538.      247643642      MCCUNE                 AMANDA
539.      247654143      HEERY                  JENNIFER
540.      247878358      JENSEN                 MARY
541.      247915390      HENSLER                LISA
542.      248821808      YOUNG                  LINDA
543.      249051729      BRINGEWATT             SHARON
544.      249330032      WILHELM                SUSAN
                  Case 1:12-cv-00920-EDK Document 171-1 Filed 03/29/19 Page 18 of 96


Row    Class Member ID          Last Name              First Name
545.      249348458      HENDERSON              HEATHER
546.      249578047      POTTER                 CLAUDETTE
547.      249724867      BACO                   LINDA
548.      250202000      MCMAIN                 MONICA
549.      250783229      LEWIS                  II
550.      251061643      ROSE                   BARBARA
551.      251824949      SCHAUER                ANNETTE
552.      251825140      WOLMAN                 JONATHAN
553.      251841717      STECKLER               JACQUELYN
554.      251978761      BRAZEL                 DONNA
555.      252308943      PEREZ                  SERGIO
556.      252424625      POUPORE                EILEEN
557.      252579728      FLAGG                  LAURA
558.      253533222      RUDOLPH                DIANNE
559.      253907361      PORTER                 BEVERLY
560.      253937708      BLAIR                  DIANA
561.      254113844      SARTORIS               JENNIFER
562.      254242591      NOVIKOFF               LOIS
563.      254573433      ROBERSON-DUNN          NATISHA
564.      254706207      TREADWAY               RICHARD
565.      254945667      RAY                    LAURA
566.      255166942      URAN                   CARLA
567.      255394161      SHEETS                 LISA
568.      256003262      BAUMGARDNER            JAMES
569.      256174469      VIOLA                  CAROL
570.      256228413      SAFRON                 DEBORAH
571.      256231319      WALTER                 KATHLEEN
572.      256410848      GRANCEY NEARY          ELAINE
573.      256466264      WELLS                  CAROL
574.      256544525      SMITH                  LANITA
575.      256923413      MYERS                  PENNY
576.      257218820      PARONISH-LUDWIG        JULIA
                  Case 1:12-cv-00920-EDK Document 171-1 Filed 03/29/19 Page 19 of 96


Row    Class Member ID         Last Name                First Name
577.      257927175      NOLZ                   LEINGANG
578.      258108360      SZPOT                  KATHLEEN
579.      258111330      JOYCE                  FAITH
580.      258882068      LOUDON                 TRACEY
581.      259230036      BAILEY                 BONITA
582.      259279884      MAURIELLO              JILLIAN
583.      259379381      KEYS-SARR              PEGGY
584.      259727281      FOLDESI                MARIANNE
585.      259897184      SCULLY                 CATHLEEN
586.      260208209      NATION                 GRETTA
587.      260630251      DULA                   SUZAN
588.      260897569      COX                    DANNY
589.      261643674      ROY                    MERCY
590.      261813590      EHRICHS                RENAI
591.      262754003      HOLCE                  PAUL
592.      262827914      HENRICH                ROSEMARY
593.      262937222      POPE                   CAROLYN
594.      263183329      HANSEN                 KIMBERLEE
595.      263355296      MCCRARY                ABBIE
596.      264306274      GABBARD                TINA
597.      264349517      MATHEWS                CHRISTINE
598.      264890400      GABOR                  EDITH
599.      265001722      SCOTT-DONEY            MELISSA
600.      265125032      BONNER                 MICHAEL
601.      265444716      RIDENOUR               KAREN
602.      265658402      MICHAEL                CHERYL
603.      265899709      TAYLOR                 JANICE
604.      266087636      STORAY                 ERMA
605.      266564050      WEBB-DAVIDSON          AMANDA
606.      266610331      HANNAH                 BARBARA
607.      266747398      MOON                   THOMAS
608.      266837208      RICHARDS               PAMELA
                  Case 1:12-cv-00920-EDK Document 171-1 Filed 03/29/19 Page 20 of 96


Row    Class Member ID         Last Name              First Name
609.      268166167      REID                   CORA
610.      268185401      BENNETT                BAKER
611.      268696576      PLUMMER                MARY
612.      269640371      PASSIONE               VALDA
613.      269942208      BRAY                   VALERIE
614.      270140665      ELLWOOD                SUE
615.      270315789      CANBY                  RAYLENE
616.      270737672      WEAVER                 WILLIAM
617.      270926210      REICHERT               ELIZABETH
618.      271392181      KIRSCH                 BARBARA
619.      272397328      MCANDREW               JANET
620.      273465210      THOMAS                 APRIL
621.      273488858      TABAKA                 ANGELA
622.      273546315      BENNETT                GAIL
623.      273695829      YEE                    VICKIE
624.      273857772      MARTINEZ               STEVEN
625.      273919659      WARREN                 KATHLEEN
626.      274769779      GRAVES                 VIVIENNE
627.      274834423      COLANDREA              MARIA
628.      275079525      DOUGLAS-ADAMS          TRESSELYN
629.      275214648      AUSTIN                 RORY
630.      275954081      TUCKER                 HEATHER
631.      276541568      ZIMMERMAN              BRENDA
632.      276754986      CASSIDY                MARY
633.      277050767      WILLIAMSON             KRISTEN
634.      277660482      LEW                    SCOTT
635.      278223614      SHELDON                JAN
636.      278355797      BOWMAN                 CHARMESE
637.      278419239      GABRIELSEN             JUDY
638.      279322524      GORDON                 THELMA
639.      279537945      YEVTUKH                SVETLANA
640.      279786009      ANDREANO-YOUNG         CONNOR
                  Case 1:12-cv-00920-EDK Document 171-1 Filed 03/29/19 Page 21 of 96


Row    Class Member ID         Last Name               First Name
641.      279835720      DULSKI                 STEPHEN
642.      280401733      WILLIAMS               HADIYA
643.      280427100      HERNANDEZ              SANDRA
644.      280807775      AYODELE                OMOLARA
645.      280810063      GIPSON-PRUDE           CORA
646.      281151156      PERI                   FLORA
647.      281350841      SUMMERS                BILL
648.      281496424      WINTER                 MARCIA
649.      282025811      BARRINGER              JENNIFER
650.      282027381      FINCHER                DARIN
651.      282210716      ANTHONY                MAHOGANY
652.      282257573      CHENEY                 LORI
653.      282303451      TOMANEK                VICTORIA
654.      282661210      ROSSER                 SHERRI
655.      282686003      MYINT                  NINI
656.      282713129      WIGGINS                KAREN
657.      282730523      LANGMEAD               MICHAEL
658.      283384623      MULLEN                 KRISTIN
659.      283445374      SALAS                  ADRIANA
660.      284109762      HALTER                 ELLEN
661.      284472638      HEDIAN                 SWANSON
662.      285366483      PUSKAR                 MAUREEN
663.      285531471      WISEMON                LUCY
664.      285647888      LAHMANN                REGINA
665.      285811161      WILKINS                BOBBI
666.      285955010      BELLAMY                DENE
667.      286462651      LIPSON                 BETH
668.      286558753      OLADIPO                JACQUELINE
669.      286578769      BROWN                  JANET
670.      287007628      KYLE                   MONICA
671.      287302840      KOLIS                  MARYANN
672.      287406866      PATTS                  THOMAS
                  Case 1:12-cv-00920-EDK Document 171-1 Filed 03/29/19 Page 22 of 96


Row    Class Member ID         Last Name               First Name
673.      287734071      CUDDY                  ROSEMARIE
674.      287854471      MERRILL                DONNA
675.      288295033      CYMES                  MARC
676.      288394901      SHERLOCK               MARGARET
677.      288579251      RAWSON                 GINA
678.      288804955      MARIANO                TRACY
679.      289158305      PINGEL                 CAROLYN
680.      289354724      DAVIS                  LATOYA
681.      289576195      MURPHY                 PATRICIA
682.      289631714      HOKANS                 CAROL
683.      289727551      O'BRIEN                KELLY
684.      289762350      WILLIS                 MELVIN
685.      290289661      IGWACHO                JOSEPHINE
686.      290466380      TEVIS                  BRIDGET
687.      290636511      SAUNDERS               SHIRLEY
688.      290872447      CUSHING                VICKI
689.      291052084      RICKELMAN              RAYMOND
690.      291079205      STREWLER               ANNA
691.      291184526      ESPINA                 SHARON
692.      291541293      DERUNTZ                PAULA
693.      292596081      GILDONE                ROBERT
694.      292619919      GRAY                   RACHELLE
695.      293089914      DALY                   MARY
696.      293465740      LANE                   BETH
697.      293575073      CHILDRESS              MARYANN
698.      293624817      LOKEN                  THOMAS
699.      294976014      HOWERTON               LINDA
700.      295263362      BLASZCZYK              SYLVIA
701.      295523473      CASPERS                CORLYN
702.      295594039      BARTON                 DEBRA
703.      295772633      DOCZY-BORDI            STEVEN
704.      295842628      TAYLOR                 AMBER
                  Case 1:12-cv-00920-EDK Document 171-1 Filed 03/29/19 Page 23 of 96


Row    Class Member ID         Last Name               First Name
705.      295848143      KOVAL                  VALARIE
706.      295848461      KOCH                   KEVIN
707.      296236625      GUSTAFSON              MARY
708.      296349862      TATE                   TERESA
709.      296558629      LACROIX                RAHELEH
710.      296924896      ELLIOTT                ANNE
711.      297874867      PAGUIO                 ERLINDA
712.      297891629      MORGAN                 CONNIE
713.      298584665      REISDORF               STEPHANIE
714.      299061958      TROTTA                 ROSEMARY
715.      299145001      TRUITT JR              RANDOLPH
716.      300176695      FORTE                  VEDA
717.      300893537      STEWART                MELISSA
718.      301478021      LAMERS-BAGABO          STACEY
719.      301687452      GEVINSKI               DIANE
720.      301747931      MOORE                  VIRGINIA
721.      301773782      WEAVER                 KRISTIN
722.      302045322      MILLER                 KEITH
723.      302191497      KEMMERER               JANFRIED
724.      302250125      KUSSAD                 CARMELITA
725.      302291763      BIANCO                 ANDREA
726.      302469012      VAN                    MULLEN
727.      302626181      LABONTE                MARCELLA
728.      302660156      PETERSON               RONALD
729.      302930164      MUNDY                  SUZANNE
730.      303062991      NOMAMIUKOR             DORA
731.      303362747      MADISON                GAIL
732.      303441486      DIXON                  JUDY
733.      303593841      DIEKMANN               JANENE
734.      303923555      DESSER                 EVELYN
735.      304213859      WASHINGTON             CYNTHIA
736.      304298125      STADUM                 LISA
                  Case 1:12-cv-00920-EDK Document 171-1 Filed 03/29/19 Page 24 of 96


Row    Class Member ID         Last Name              First Name
737.      304591193      BARGER                 DARIK
738.      305363869      CHARLOTTE              L
739.      305482896      NWOGU                  ELERA
740.      305829065      SMITH                  SHERRY
741.      305913838      DORSEY                 MARTHA
742.      306200706      MECONI-PACKARD         MR
743.      307408388      CLASEN                 SHARON
744.      307812986      GOLDSMITH              REBECCA
745.      307848817      CROWELL                REBA
746.      308147837      EANNELLI               RAELYN
747.      308338701      BENTON                 PAULETTE
748.      308554123      HILL                   MARJORIE
749.      308669207      GARDNER                ANDREA
750.      309706688      GREEN                  CHERYL
751.      309888980      HEATH                  ANGELA
752.      310169588      UPDYKE                 MONICA
753.      310220866      EDWARDS                CAROL
754.      310571353      DULIN                  JUDY
755.      310648709      ZAMORA                 IRENE
756.      310802913      HOULE                  KATHERINE
757.      310804495      FAGAN                  CYNTHIA
758.      311039376      PULEO                  MATTHEW
759.      312007146      WARMAN                 NORA
760.      312093252      VALUSEK                KATHLEEN
761.      312110815      GARLAND                MICHELLE
762.      312495373      SCHILKE                LYNNE
763.      312620087      WILSON                 DORICE
764.      312653222      ANDERSON               TINY
765.      313401641      SWOPE                  ELIZABETH
766.      313469556      MAHAFFEY               JULIA
767.      313518507      WINCHELL               DAVID
768.      313611982      DARMSTADT              JASON
                  Case 1:12-cv-00920-EDK Document 171-1 Filed 03/29/19 Page 25 of 96


Row    Class Member ID         Last Name               First Name
769.      314123624      TOPPA                  CHERYL
770.      314305677      PIECHOCKI              EDWARD
771.      314619292      FRANCE                 JOHN
772.      314804148      CLAUSSEN               MICHAEL
773.      314836745      NIXON                  MELISSA
774.      314854425      WEATHERSBY             JODA
775.      315773076      SHOPSHIRE              RENEE
776.      315789814      PIETSCHMANN            KATHLEEN
777.      316327763      JACKSON                LORRAINE
778.      316683650      GUTHRIE                LINDA
779.      316731974      BUNNELL                LENORA
780.      317092852      PAWLAK                 MICHELE
781.      317352135      STEVENS                JANICE
782.      317447671      BUTCHER                DARCY
783.      318018148      GONZALEZ               ROSA
784.      318071873      WELLMAN                BARBARA
785.      318382574      FERGUSON               LISA
786.      318552824      ROAQUIN                CARMEN
787.      318724203      ICE                    BELINDA
788.      319184390      BROOKS                 JUDITH
789.      319293878      ELIAS                  MARY
790.      319448171      IANNUZZI               NELSON
791.      319639842      ROBBINS                HYLA
792.      319652374      REED                   SUSAN
793.      319669038      RAY                    SHERRIE
794.      319879371      ARMSTRONG              FRED
795.      320325105      BEHLER                 SHEILA
796.      321122328      FOSTER                 CONSTANCE
797.      321560682      UNDERWOOD              BRENDA
798.      321863348      WALKER                 CHERYL
799.      323002159      HIATT                  CONNIE
800.      323104880      OLSEN                  KATHRYN
                  Case 1:12-cv-00920-EDK Document 171-1 Filed 03/29/19 Page 26 of 96


Row    Class Member ID         Last Name              First Name
801.      323142748      JOSEPH                 LETHA
802.      323148576      HARRIS                 JANELLE
803.      323491859      ALEXANDER              REBECCA
804.      323662876      IRELAND                MARY
805.      323733135      FILES                  KIMBERLY
806.      323965780      WILSON                 DEBORAH
807.      324362457      HAMILTON               DOREEN
808.      324681591      OKONKWO                CHINELO
809.      324975864      GOLDWASSER             JONI
810.      325154694      PAGE                   ILIENE
811.      325208309      THOMPSON               HOLLY
812.      325240739      CUMMINGS               DIANE
813.      325266054      HAYNES                 SHIRLEY
814.      325466323      PECEVICH               LOUISE
815.      325862850      FARR                   COURTNEY
816.      326109776      GERLOCK                APRIL
817.      326896852      ORTA                   NELLY
818.      327069731      SMITH                  RACHEL
819.      327343869      WOODRUFF               MARILYN
820.      327521650      CROTEAU                WINNIFRED
821.      328492883      ARASAH                 QUEEN
822.      328703315      ROLFS                  ELAINE
823.      328969173      CLEVELAND              DAVID
824.      328981735      SIMONS                 MARGARET
825.      329054044      LANE                   CINDY
826.      329224432      GORENFLO               KAREN
827.      329304735      HODGE                  DELICIA
828.      329824898      BRINGOLF               REBECCA
829.      330324394      ZNANIECKI              BETH
830.      330394934      EMPSON                 ALICIA
831.      330403064      EDWARDS                DONNA
832.      330447087      BELONGA                KATHY
                  Case 1:12-cv-00920-EDK Document 171-1 Filed 03/29/19 Page 27 of 96


Row    Class Member ID         Last Name               First Name
833.      330831806      SANDY                  MELISSA
834.      330882591      GAVIN                  PATRICK
835.      331417928      MARTINEZ               ROSE
836.      331909290      PHILLIPS               OLIVE
837.      333257817      MOORE                  MICHAELENE
838.      333270967      BROOKS                 LORI
839.      333611550      STEWART                JACQUELYN
840.      333619642      FORTI                  JESSICA
841.      333777195      HANSON                 CHRISTOPHER
842.      333957339      WITTE                  EDWIN
843.      334013743      SMITH                  LEIGH
844.      334275389      BARILLAS               ROGER
845.      334356812      MUSKETT                EUNICE
846.      334677752      MCCASLAND              REBECCA
847.      334834577      HENDERSON              BERNARDINE
848.      335018141      HAND                   KIETH
849.      335086035      RICHARDSON             LORRAINE
850.      335245261      MOFFATT                BILLYE
851.      335543402      BARTON                 MELINDA
852.      335676042      HOOVER                 TINA
853.      335795983      MCCOY                  KEVIN
854.      335860784      RIZZO                  LORI
855.      335916431      MILLER                 MELINDA
856.      336493460      HITOSIS                KEVIN
857.      336934378      STEVENSON              GREGORY
858.      337154671      BURKE                  ELIZABETH
859.      337369655      HUTCHINSON             RUBY-ROSE
860.      337927027      DROSTE                 DEBORAH
861.      338101796      HEATH                  JAYNE
862.      338327379      LOVE                   MARGARET
863.      338339827      GRIMM                  DAVID
864.      338430152      SHEEHAN-FOSTER         LINDA
                  Case 1:12-cv-00920-EDK Document 171-1 Filed 03/29/19 Page 28 of 96


Row    Class Member ID         Last Name              First Name
865.      338433979      ROGERS                 JANICE
866.      338551483      CHII                   PHILIP
867.      338706978      SCRUGGS                JENNIFER
868.      338954390      PHEILS                 CHRISTOPHER
869.      339568500      OBRIEN                 LYNN
870.      340074861      CHANDLER               SHARON
871.      340287494      CONQUEST               DAWN
872.      340418713      FLORY                  CHRISTINA
873.      340707687      BRYSKI                 ALAN
874.      341387423      PASINSKI               CHRISTINE
875.      341705828      WILLIAMSON             SANDRA
876.      341863080      PELLETIER              RACHAEL
877.      342369130      EASTRIDGE              DIANA
878.      342764840      MORENO                 LISA
879.      343371387      ARNOLD                 KELLI
880.      343609318      PASTORE                PATRICIA
881.      343849952      TURNER                 ANNETTE
882.      343963458      TIGGS                  CAROL
883.      344180955      AITKEN                 JESSICA
884.      344263980      BOSKOVICH              MICHELLE
885.      344407412      SANCHEZ                CHRISTA
886.      344675747      HOWARD                 DELLA
887.      344791927      ZIMMERMAN              LEANN
888.      344995977      GRIFFIN                GLORIA
889.      345049752      MCCARTER               COLLEEN
890.      345112873      VOGEL                  TIMOTHY
891.      345228848      MCDONALD               DAPHNE
892.      345393027      SIERS                  MILDRED
893.      345504830      COLIC                  AMBER
894.      345516890      YOAKUM                 STEPHANIE
895.      346537031      VANDAME                LYNN
896.      346561300      WOODBURN               JANINE
                  Case 1:12-cv-00920-EDK Document 171-1 Filed 03/29/19 Page 29 of 96


Row    Class Member ID          Last Name             First Name
897.      346652125      NWAHIRI                VIVIAN
898.      347277494      MORRILL                JULIA
899.      347553661      OSUALA                 EZENWA
900.      347579202      CAMACHO                LORENA
901.      347801229      POPE                   DAWN
902.      347867904      MOORE                  GLORIA
903.      348008316      KIZHNER                JULIA
904.      348034926      BOURGEOIS              GENEVIEVE
905.      348221736      CANUPP                 KAY
906.      348424538      KREUL                  SUE
907.      348861649      MOMPOINT               MARIE
908.      349161044      BERFECT                CYNTHIA
909.      349772605      COLTER                 BETTY
910.      350109720      SMITH                  VIVIAN
911.      350142724      LEWIS                  ANN
912.      350417791      ARREOLA                SYLVIA
913.      350582644      RATIGAN                STACEY
914.      352188762      FOLEY                  CANDACE
915.      352364142      FAGAN-PRYOR            ELLEN
916.      352561153      HOWARD                 RAMONA
917.      352649809      BURCHFIELD             VERNON
918.      353010978      BOOKER                 CORLISS
919.      353536281      NAEGELE                LISA
920.      353786325      KATSERES               JULIE
921.      353790404      SENN                   JEFFREY
922.      354038156      DADZIE                 JANDE
923.      354098004      SIKORSKI               MICHAEL
924.      354286776      DEE                    SUZANNA
925.      354926171      SANDER                 SUSAN
926.      355262070      DEMETRIOU              NICOLE
927.      355265066      DAVID                  ANJALI
928.      355949520      MCDONALD               SHELAGH
                  Case 1:12-cv-00920-EDK Document 171-1 Filed 03/29/19 Page 30 of 96


Row    Class Member ID         Last Name               First Name
929.      356421359      SNOW                   JEANNE
930.      356555077      MATHEUS                BARBARA
931.      356779691      THOMPSON               JESUP
932.      356806249      JOHNSON                TIMOTHY
933.      356861878      HAYWOOD                KARICE
934.      356984787      DEMPSEY                AIMEE
935.      357597799      FREEMAN                SUSAN
936.      357755414      OPPERMAN               SUZANNE
937.      357836814      JORDAN                 JOHN
938.      358133431      LYONS                  MICHAEL
939.      358494513      FORTIN                 THERESA
940.      358831745      ORTMAN                 MARIA
941.      359052117      GIVEN                  SUSAN
942.      359609876      JACKSON                ROBIN
943.      359830966      LEHMAN                 SHERYL
944.      359906133      MCCOY                  TAMMY
945.      360158076      SEARIGHT               JODY
946.      360496903      MASSAQUOI              ALBERT
947.      360550937      RUSSELL                BRENDA
948.      360689666      ROSS                   ENRIKA WASHINGTON
949.      360820962      NEBELSICK-TAGG         MARILEE
950.      360869444      NISPEROS               MARY
951.      361167963      GAVIN                  GEORGE
952.      361256710      YODER                  CONSTANCE
953.      361855744      KIWANUKA               SARAH
954.      362202639      RETTBERG               LAUREN
955.      363097061      RIDENOUR               MARY
956.      363403280      HEARD                  SALLY
957.      364319803      GORDON                 DAWNELLE
958.      364408902      RYALS JR               JIMMIE
959.      364841334      HUGHES                 LORA
960.      365159641      FORSYTHE               SUZANNE
                  Case 1:12-cv-00920-EDK Document 171-1 Filed 03/29/19 Page 31 of 96


Row    Class Member ID          Last Name             First Name
961.      365261687      LEWANDOWSKI            LANCE
962.      366034074      CRISS                  ELIZABETH
963.      366985586      MASS                   ANDE
964.      366988334      FOX                    LORI
965.      367775111      CIROCCO                ROBERTA
966.      368119071      WILSON                 BONITA
967.      368354415      REED                   KATHLEEN
968.      369747836      GANNUSCIO              JACQUELINE
969.      370220874      SCHMIDT                MARGARET
970.      370448679      GAGLIARDI              SHANNON TRACEY
971.      370455516      PEDREGON               REBECCA
972.      371188174      OKEZIE                 ANESIA
973.      371320195      LUTZ-MCCAIN            STACEY
974.      371919025      SPELLMAN               WILLIAM
975.      372324367      GEE                    JULIE
976.      372860250      DUNZ                   SUSAN
977.      373083575      GURNICK                SUSAN
978.      373349787      STEVENS                MELISSA
979.      373904270      ALSAEDI                TAMIM
980.      374028044      JACOBS-DAUNER          ALANA
981.      374334346      LEE                    MARIA
982.      374437983      CANINO                 VERONICA
983.      374442141      WEST                   HUGH
984.      374671145      MITCHELL               ANGELA
985.      374948622      SAENZ                  ALISA
986.      374963610      ANGELL                 CHARLEEN
987.      375556091      OKIBEDI-AHANOTU        ALPHONSA
988.      375801998      CLAPHAM                MICHELLE
989.      376060788      KIRK                   LINDA
990.      376069535      SURFACE                MARTY
991.      376412142      HILL                   JULIE
992.      376761740      ASHBY                  ROSEMARY
                   Case 1:12-cv-00920-EDK Document 171-1 Filed 03/29/19 Page 32 of 96


 Row    Class Member ID         Last Name               First Name
 993.      376813832      MCCUE                  LAWRENCE
 994.      377041724      MORAN                  CASEY
 995.      377386364      ARNS                   MICHELE
 996.      377770574      ROVITO                 DEBORAH
 997.      377778906      SELMON                 RENITA
 998.      377857624      JOHNSON                WHITE
 999.      378056772      REINHARDT              CYNTHIA
1000.      378514100      DIXON                  MARTHA
1001.      378668205      MABIE                  MARGARET
1002.      378750219      CHAN                   LESLIE
1003.      378909656      WILSON                 GWENDOLYN
1004.      379333401      KNUTSON                KATHLEEN
1005.      379641878      MILCH                  JACQUELINE
1006.      380734447      ABRAMS                 MARK
1007.      381219482      ABOOZIA                MARY
1008.      381456655      SANFORD                LISA
1009.      381800930      BALLARD                GARY
1010.      382259861      ZETTER                 LINDA
1011.      382424441      CLARKE                 DENNIS
1012.      382465326      SWITZER                JULIA
1013.      382625477      TOUBIANA               DANIEL
1014.      382788101      YOUNG                  JENNIFER
1015.      382963294      BERNET                 ALICE
1016.      383517412      PAYNE                  WILMA
1017.      384157711      DUNCAN                 PATRICIA
1018.      384761179      MCKEE                  JOYCE
1019.      384782042      BRENNAN                SCOTT
1020.      385018413      BIALKOWSKI             DIANA
1021.      385722029      HUGHSTON               RANDY
1022.      386470769      CODY                   SHAMEKA
1023.      386519376      WILSON                 DEBORAH
1024.      387057498      POURBASTANI            WENDY
                   Case 1:12-cv-00920-EDK Document 171-1 Filed 03/29/19 Page 33 of 96


 Row    Class Member ID          Last Name             First Name
1025.      387313656      STEPHENS               JASON
1026.      387773037      TASTET                 KRISTIN
1027.      388082541      NASH                   MELANIE
1028.      388204019      CLEARY                 DONNA
1029.      388477825      TRAIL                  LAURENCE
1030.      388771226      APELIAN                MARIE
1031.      389293630      MCGEHEE                DAVID
1032.      389426441      KAZIMER                PHYLLIS
1033.      389453211      ARIAS                  NATALIE
1034.      389744098      SIKORSKI               BRENDA
1035.      390316039      PROKOP                 CHRISTINA
1036.      390714236      PAYNE                  STEVEN
1037.      391095163      OGLE                   NANCY
1038.      391215807      HEILMAN                ALLI
1039.      391355621      BARRIO                 APRIL
1040.      392176619      MCLAURIN               LISA
1041.      392337099      ROLDAN                 LYDIA
1042.      392468699      OBRIEN                 DANIEL
1043.      392898468      BROWN                  ANNE
1044.      393092214      MAGUIRE                ANNE
1045.      393228622      LITTARITZ              JENNY
1046.      393669051      NEWLIN                 THERESA
1047.      393774590      EASON                  STEPHANIE
1048.      393857597      LARUSSA                MARY
1049.      394511747      ODOBO                  EGHOSA
1050.      395060453      BAKER                  GENE
1051.      395200468      STOLFUS                LISA
1052.      395635802      NWAHIRI-CHIMEZIE       VIVIAN
1053.      395642306      MORAN                  PATRICIA
1054.      395763532      THOME                  HOUGH
1055.      395938639      FAUST                  YVETTE
1056.      396921598      WOODSIDE               WAGMA-MARZIA
                   Case 1:12-cv-00920-EDK Document 171-1 Filed 03/29/19 Page 34 of 96


 Row    Class Member ID          Last Name             First Name
1057.      397576875      PALADINO               DAVID
1058.      398257486      LADD                   DEBRA
1059.      399058103      FINNEY                 KATHY
1060.      399452807      METALLO                LETICIA
1061.      399604820      SAAVEDRA               JOANN
1062.      400097119      DEARY                  USELYN
1063.      400376289      FISHER                 SALLYANNE
1064.      401000025      WRIGHT                 JAMES
1065.      403075844      SCHAFFNER              PRESTON
1066.      403410649      MCDERMOTT              DEANNA
1067.      403843484      PARKER                 KATHLEEN
1068.      403993823      FREEMAN                PRESWINDA
1069.      404197460      MARTIN                 SHERRY
1070.      404243636      BELTON                 ROSALYN
1071.      404321671      REAUSAW                REBECCA
1072.      404632820      TIMMERMAN              SHANNON
1073.      404652664      ERHART                 MARGARET
1074.      405478117      RUNDLE                 SUSAN
1075.      405490920      RIDDLE                 MICHAEL
1076.      405603794      KUROSU                 KUNIKO
1077.      405817134      BARRY                  KEVIN
1078.      405963752      HERMANSON              BETH
1079.      406018113      BARKSDALE              KATHLEEN
1080.      406102867      LEVARGE                MICHELLE
1081.      406640849      SOUTHWICK              JILL
1082.      407015665      BARTELS                KENDRA
1083.      407569063      FESLER                 SHANNON
1084.      407844867      SCAMUFFA               JAYNE
1085.      408317780      RICHARDS               MARY
1086.      408458162      ROBERTS                CHERYL
1087.      408711544      HELINGER               BRIDGET
1088.      409065077      HOLDEN                 RONNITA
                   Case 1:12-cv-00920-EDK Document 171-1 Filed 03/29/19 Page 35 of 96


 Row    Class Member ID           Last Name             First Name
1089.      409338174      LEWIS-CAPORAL          JESSICA
1090.      409636768      TAYLOR-MCMANUS         MICHELLE
1091.      409641691      GRIFFITH-BURNS         CHERISSE
1092.      409932153      SIDERANKO              CHRISTINA
1093.      409997578      KOERNER                LYNNE
1094.      410180629      CROSSETT               LINDA
1095.      410348038      COOKS                  SHERRY
1096.      410560674      CHAVEZ                 ALEXANDRA
1097.      410734110      TALBOT                 THOMAS
1098.      410813561      BROWN                  BARBARA
1099.      411375588      HOUSEL                 LAURIE
1100.      411632828      MERCURI                ANDREA
1101.      411855121      STUPKA                 ANDREA
1102.      411932754      KRAY                   SHARMAE
1103.      412183787      SCHMIDGALL             DONALD
1104.      412557432      MABRY                  VICKI
1105.      412797360      LAMB                   SUSAN
1106.      413335793      BURKE                  JAMES
1107.      413396971      KAISER                 VIVIAN
1108.      413797409      MARSON                 BELINDA
1109.      413811373      DAVID                  GERALDINE
1110.      414117589      MCCALL-GASTON          NATALIE
1111.      414945284      BARKER                 SUSAN
1112.      415056880      MCINTOSH               SHIRLEY
1113.      415131108      BURNS                  MARLEEN
1114.      415264262      GILLESPIE              MARJORIE
1115.      415687749      GREENE                 DOUGLAS
1116.      415828467      STEWART                SARAH
1117.      415840949      LANE                   ALLISON
1118.      415851694      CLOUGH                 REBECCA
1119.      415889441      CASALE                 CINDY
1120.      416216782      HEANEY                 DIANE
                   Case 1:12-cv-00920-EDK Document 171-1 Filed 03/29/19 Page 36 of 96


 Row    Class Member ID          Last Name              First Name
1121.      416228666      ABDUR-RAHMAN           LILLIAN
1122.      416246047      DUFFY                  FRANCES
1123.      416577941      BROWN                  JANELLE
1124.      416661124      LARSON                 STEPHANIE
1125.      416948083      FEGGESTAD              KARLA
1126.      417118061      JAMES                  TRACY
1127.      417575299      CRAWFORD-DICKS         JAMEIKA
1128.      418215506      BIGHAM                 JARED
1129.      418475118      SHONTEL                WILSON
1130.      418689235      DAY                    ANNA
1131.      418878363      SEXTON                 JAMES
1132.      419207611      RULEN-RIDDLE           JESSICA
1133.      420898486      PODOLL                 JUDITH
1134.      421472098      IRVING                 KIM
1135.      422542665      SCHWARTZ               DIANE
1136.      422745055      MOYES                  REBECCA
1137.      422956166      SIMMONS                YEE
1138.      423310490      WEBB                   REBECCA
1139.      423510549      VITTICORE              MARY
1140.      423579267      TAYLOR                 DEBBIE
1141.      424103398      PACINO                 JAMES
1142.      424223466      RYAN                   STEPHANIE
1143.      424438912      NARON                  LINDA
1144.      424862249      ESCUADRO               JEFF
1145.      424959715      CROZIER                DENNIS
1146.      425020127      WYATT                  MARIE
1147.      425135093      CHRISTY                KIMBERA
1148.      425258731      OAKES-MONAGHAN         DEBORAH
1149.      425331613      LAAGE                  CAROL
1150.      425799340      MARCHESI               GERALYNN
1151.      426166607      MAPLES                 DEANNA
1152.      426476684      MARTIN                 MARYANN
                   Case 1:12-cv-00920-EDK Document 171-1 Filed 03/29/19 Page 37 of 96


 Row    Class Member ID         Last Name              First Name
1153.      426749650      LEIH                   DEBRA
1154.      426794592      HART                   SARA
1155.      427263934      WILCOX-BORG            VICTORIA
1156.      427379984      RAMOS                  NANCY
1157.      427716080      BELL                   JANE
1158.      428266074      FLICKINGER             ANNE
1159.      428523019      CONTI                  MICHELLE
1160.      428692346      DEBONIS                ANTHONY
1161.      428812802      LACKLAND               LAURIE
1162.      428846237      WONG                   IRENE
1163.      428965606      IWEHA-ONONYE           CHISOMNAZU
1164.      428982069      POE                    KAREN
1165.      429436604      JOHNSON                JOYCE
1166.      429597122      HINDEN                 DEBRA
1167.      429617892      KEITH                  MELISSA
1168.      430388714      FAHRINGER              RHONDA
1169.      430694356      LEE                    DANIEL
1170.      430797433      PODHORA                REBECCA
1171.      430887654      WRIGHT                 LUCRETIA
1172.      431145036      MALSON                 CANDACE
1173.      431182391      HAMAMOTO               ROY
1174.      431291729      VIGNIER                FRANCES
1175.      431293197      GIBBS                  OSCAR
1176.      431735519      DUTKIEWICZ             MARY
1177.      431751644      WOODFIELD              MARIE
1178.      431793085      BROWN                  LEAH
1179.      432287473      DAY                    FRANKIE
1180.      432794218      SPENCE                 DALE
1181.      433127782      BRAUDT                 PHILIP
1182.      433155320      WATSON                 JAKE
1183.      433817371      HAGER                  SUSAN
1184.      433985312      VAYNSHTOK              RIMMA
                   Case 1:12-cv-00920-EDK Document 171-1 Filed 03/29/19 Page 38 of 96


 Row    Class Member ID         Last Name              First Name
1185.      434552296      SMITH                  CHRISTINE
1186.      435257801      BIRCHMORE              CAROLYN
1187.      435726175      TUKPAH                 NATALIE
1188.      436292288      ZAHN                   PAUL
1189.      436448035      GEE                    LINDA
1190.      436692817      MCMILLAN               LEACHEL
1191.      436884984      COUSIN                 DIANNE
1192.      436998988      TERRANOVA              DIANE
1193.      437125880      FEUERSTEIN             CINDY
1194.      437446014      VINSON                 REBECCA
1195.      437724628      OUIMETTE               MARGOT
1196.      437801536      THACKER                BRYCE
1197.      437841791      STERLING               SANDRA
1198.      437854690      CONWAY                 KAREN
1199.      437994525      GREGORY                JACQUELINE
1200.      438023991      PIANTADOSI             YVETTE
1201.      438258268      DONAHUE                MARILYN
1202.      438498216      DONLON                 CASSANDRA
1203.      438510505      TURNER                 RAYGAN
1204.      439140057      KINSEY                 LISA
1205.      439352572      DUNAWAY                CAROL
1206.      439523919      GOODRICH               DAVID
1207.      439887803      CORDOVA                ANITA
1208.      439895525      ENSLEY                 CONSTANCE
1209.      439909878      FISCHER                BRENDA
1210.      439978292      WOEHL                  JAMES
1211.      440006729      ORTIZ                  EDITH
1212.      440045753      COLEMAN                JO
1213.      440079766      PUTNAM                 TALYNA
1214.      440500315      JANISKO                ROXANNE
1215.      441377189      AMODIO                 KIMBERLY
1216.      441465922      ROBB                   JENNIFER
                   Case 1:12-cv-00920-EDK Document 171-1 Filed 03/29/19 Page 39 of 96


 Row    Class Member ID         Last Name              First Name
1217.      441802271      DAVIS                  MARY
1218.      441990296      FULLER                 ERICKA
1219.      442107803      CUMMINS                TAMBERLEY
1220.      442157342      ICHEKE                 NKEIRU
1221.      442370978      MITCHELL               MARY
1222.      443110860      CHRISTMAS              JOANN
1223.      443836700      FITZPATRICK            LAURA
1224.      443863799      CLIFFORD               AMBER
1225.      444359895      HARPER                 CYNTHIA
1226.      444500610      UBINA                  ESMERALDA
1227.      444820351      STRICKLAND             IRENE
1228.      445246092      WOODS                  ANTONET
1229.      445519730      BARLOW                 JEFFERY
1230.      445724705      HOATSON                TRACI
1231.      445946724      WINGO                  RITA
1232.      445948983      ST                     ANTOINE
1233.      446084894      DAVIS                  SYLVIA
1234.      446093765      GASCOYNE               REBECCA
1235.      446414173      AMBROSE                CHANDRA
1236.      446664011      HULL                   LOGAN
1237.      446827669      BERTONE-KELLOGG        KATHLEEN
1238.      446976483      KOENIG                 LEROY
1239.      447263438      SHEEHY                 GERALD
1240.      447401378      HERTWECK               MARK
1241.      447806136      OKEKE                  AFULUCHI
1242.      447823524      SCARBRO                STACY
1243.      448141569      WALDER                 MICHELE
1244.      448363118      ESSIEN                 ENO-OBONG
1245.      448972288      RITO                   EMILY
1246.      449491835      KRAHLING               JAMES
1247.      449569726      TAYLOR                 KAY
1248.      449652407      HAMPLE                 BARBARA
                   Case 1:12-cv-00920-EDK Document 171-1 Filed 03/29/19 Page 40 of 96


 Row    Class Member ID         Last Name              First Name
1249.      449748459      BRYAN                  RANCE
1250.      449999461      CLINTON-LONT           JAMIE
1251.      450295309      GRAYHEK                KRISTIE
1252.      450332200      MONK                   TAMMY
1253.      450332257      FURBER                 LEWIS
1254.      450359774      DUNN                   SHEILA
1255.      450569385      MOSHER                 MARY
1256.      450797514      BAUMILLER              KATHLEEN
1257.      451061116      GOODMAN                THERESA
1258.      451501668      DULA                   SUZAN
1259.      452450685      WIXSTEN                MAUREEN
1260.      452583913      ROBBINS                LAUREN
1261.      452635457      SWAIN                  STEPHEN
1262.      453319610      NICHOLS                MARY
1263.      453341800      WAGNER                 BRUCE
1264.      453657732      BOTZ                   JEANNE
1265.      453811028      KELLON                 ANITA
1266.      455056823      HILLIARD               MATTHEW
1267.      455356909      DUDAS                  GENEVIEVE
1268.      455945418      KRUG                   CHRISTOPHER
1269.      456250567      ALCANTARA-FERNANDEZ    ROWENA
1270.      456530626      BROWN                  COREY
1271.      457884228      PRZYBYLA               SARAH
1272.      457932962      ASPIRAS                SHERRY
1273.      458205369      SEQUEIRA               JANICE
1274.      458313212      LAMACCHIA              THOMAS
1275.      458323798      CHURCH                 DENNIS
1276.      458562717      CASSINGHAM             EDELTRAUD
1277.      458655962      WECKESSER              DANIELLE
1278.      459156863      GUSZICK                LOUISE
1279.      459952900      MINA                   MOHAMMADI
1280.      460060430      HOSANG                 TENEKA
                   Case 1:12-cv-00920-EDK Document 171-1 Filed 03/29/19 Page 41 of 96


 Row    Class Member ID         Last Name               First Name
1281.      460211497      GREEN                  CAROLYN
1282.      461480730      MORROW                 EZRA
1283.      461679131      KEROUAC                MICHELLE
1284.      461960151      CRUGER                 LORI
1285.      462146287      LAREAU                 SUZANNE
1286.      462154200      YANT                   CONNIE
1287.      462345181      PERLA                  LISA
1288.      462473009      DAVIS                  BROCK
1289.      462678157      CZAJKA                 MICHAEL
1290.      463357447      SYVERSON               REBEKAH
1291.      463429524      KNOX                   JOAN
1292.      463463432      PETZ                   GARY
1293.      463818017      SHEPLER                SHERRILL
1294.      463843861      FREEMAN                LOIS
1295.      463915050      HILL                   CAROLE
1296.      464104892      SCHOTT                 RANDY
1297.      464654534      BAIRD                  SEANNA
1298.      464741627      ELLIS                  BENJAMIN
1299.      465238876      FITZGERALD             JOAN
1300.      465428620      HARGRAVES              MARY
1301.      465678248      KENYON                 KATHERINE
1302.      466311198      MARTIN                 BRIAN
1303.      466522057      TURNER                 BARBARA
1304.      466556916      BLAIR                  CARLA
1305.      466842114      PEICHOTO               GARY
1306.      467262896      FOREST                 TANYA
1307.      467516553      SNOW                   RHONDA
1308.      467643254      MUSIELAK               MARTHA
1309.      467657880      GOGG                   BENJAMIN
1310.      467782376      FILER                  LESLIE
1311.      468466158      MCGLONE                CARLA
1312.      469048468      ROTELLI                ELAINE
                   Case 1:12-cv-00920-EDK Document 171-1 Filed 03/29/19 Page 42 of 96


 Row    Class Member ID         Last Name              First Name
1313.      469505285      DAVIS                  MARIA
1314.      470239853      DREKONJA               KARA
1315.      470318075      MCMILLAN               KAREN
1316.      470844411      GILES                  JENNIFER
1317.      470945880      BATEMAN                CATHY
1318.      471170363      AZUBIKE                NKECHI
1319.      471592998      SHELBY                 JOAN
1320.      472238160      UDOKO                  EDO
1321.      472690237      DESPAIGNE              POLICARPO
1322.      473572849      FARKAS                 EMILY
1323.      473627941      QUIGLEY                BARBARA
1324.      473885402      BAKER                  TERESA
1325.      474633982      WILLIAMSON             SARA
1326.      475508290      HINKLE                 MELANIE
1327.      475713547      HOSEY                  CAROLANN
1328.      476212859      HIGBEE                 OLGA
1329.      476363656      ROBERTSON              BRIAN
1330.      476513641      BRENING                D'LAYNA
1331.      476811684      MOYES                  MEREDITH
1332.      477074160      BARBER                 JONATHAN
1333.      477472501      MOHR                   JOSEPH
1334.      477675333      PRY                    PAUL
1335.      477708083      WANTA                  SANDRA
1336.      478284363      RASMUSSEN              CYNTHIA
1337.      479372955      WRIGHT                 WILLIAM
1338.      479481633      ASHLEY                 GERVAIS
1339.      479511230      NESS                   JANET
1340.      479768031      STONE                  MARY
1341.      479783281      ROOD                   JILL
1342.      480879132      DAVIS                  ANNA
1343.      481314754      JOHNSON                DEBRA
1344.      481680937      BARNES                 JANE
                   Case 1:12-cv-00920-EDK Document 171-1 Filed 03/29/19 Page 43 of 96


 Row    Class Member ID           Last Name             First Name
1345.      481910419      THOMAS                 JESSICA
1346.      482269789      JOHNSON                ANN
1347.      482585290      COY-MCFARLANE          ANNETTE
1348.      482829131      ANNAVARAM              NEERAJA
1349.      483415665      HARRIS                 VALERIE
1350.      483830501      LAVERDIERE             JULIA
1351.      484542162      HYLKEMA                LORRAINE
1352.      484719591      WONG                   ISABELLA
1353.      485316926      TATE                   SUSAN
1354.      485524103      STEVENSON              QUYEN
1355.      485570324      MACNAMARA              DIANNE
1356.      486183160      PALMER                 DEIDRA
1357.      486271882      SWANSON                NANCY
1358.      487523283      BARLOW                 BETHANY
1359.      487721107      VOORS                  CAROLINE
1360.      487842287      SCHARFENBERG           CARMELLA
1361.      487924430      DUNNIWAY               FRANCES
1362.      487927333      PAFFORD                MELENEY
1363.      488152977      HANLON                 MAUREEN
1364.      488578805      WETMORE                ELIZABETH
1365.      488582875      GILMORE                CASEY
1366.      488837446      VANGROL                CARRIE
1367.      488930814      GILLESPIE              LINDA
1368.      489094633      BIEHL-JUDGE            NANCY
1369.      489421455      DUFFY                  DANIEL
1370.      489579591      HUMBARGAR              LINNE
1371.      489595703      HAMME                  JAMES
1372.      489632336      WYNN-GRUNDY            NANCY
1373.      489638394      BARGER                 CYNTHIA
1374.      489885148      LABOTKA                MARGARET
1375.      490121891      MELVIN                 STACI
1376.      490243531      RAI                    SUNEETA
                   Case 1:12-cv-00920-EDK Document 171-1 Filed 03/29/19 Page 44 of 96


 Row    Class Member ID          Last Name              First Name
1377.      490540759      HARDEMAN               BERNARD LETROY
1378.      490787854      DAVITT                 ROBIN
1379.      491217910      EINHORN                CAROL
1380.      491350951      RICHARDSON             DONNA
1381.      491728257      MILLER                 TRACEY
1382.      491783370      SKIDMORE               ANNETTE
1383.      492527635      ASTUTO                 SUSY
1384.      492846847      COHEN                  KEISHA
1385.      492932327      WOLKOWSKI              TERESA
1386.      493356028      WETTSTEIN              SERENE
1387.      493421105      DAVIS                  KAREN
1388.      494663471      MUNKWITZ               MELISSA
1389.      495041143      PERKINS                TRACEY
1390.      495213430      SHAPIRO                RUSSELL
1391.      495704750      LEIDY                  KAREN
1392.      495819992      HANSEN                 ANDREW
1393.      496062274      PRESTON                MICKIE
1394.      496072647      KIPPES                 TARA
1395.      496168043      WINTERINGHAM           RITA
1396.      496563510      LAMAR                  EDELTRAUD
1397.      496860341      PROSJE                 CATHY
1398.      497025089      ORTIZ                  INEZ
1399.      497648367      ONYENEKWE              MARTINS
1400.      497691177      YEE                    RITA
1401.      498009279      YOUNGS                 KAREN
1402.      498119890      GODSEY                 JILL
1403.      498604582      CHOATE                 KATHLEEN
1404.      498811852      JEAN-ROONEY            CINDY
1405.      498849894      RADACI                 SHANNON
1406.      499032349      TILTON                 BRENDA
1407.      499040431      WHELAN SCHWARTZ        JOAN SHEILA
1408.      499194305      ROACH                  ELIZABETH
                   Case 1:12-cv-00920-EDK Document 171-1 Filed 03/29/19 Page 45 of 96


 Row    Class Member ID           Last Name            First Name
1409.      499466848      BRISCOE                LESLIE
1410.      499487271      ZUBER                  WILLIAM
1411.      499647265      TORIAN                 JWANA
1412.      499781344      TUDOR                  GEORGANA
1413.      499849351      NICHOLS                DONNA
1414.      499871614      GREEN                  DENISE
1415.      500018980      SPIES                  JENNIFER
1416.      500957741      OLIVEIRO               NATALIE
1417.      501629432      NORVILLE               MEREDITH
1418.      501793288      WIRFS                  LAURA
1419.      502712655      JOHNSON                SHELIA
1420.      502783838      ROBINSON               JACKLEN
1421.      503146103      KLITZKIE               WILLIAM
1422.      504481873      WALLMAN                KRISTOFER
1423.      504741121      RECCHIA                MARJIE
1424.      505268854      STRUDWICK              SHEENA
1425.      505788143      ABRUZZINO              SUSAN
1426.      505997882      SHARP                  LINDA
1427.      506075137      BIELECKI               BONNIE
1428.      506237263      DEL                    TORO
1429.      506538606      PRESTON                TRENA
1430.      506614673      JANSSEN                WENDY
1431.      506837088      GRIFFIN                KATHLEEN
1432.      507804275      MUELLER                LESLIE
1433.      507860414      SLAUGHTER              MICHAEL
1434.      508837124      BLOESL                 RUTH
1435.      509264976      JONES                  NETISTA
1436.      509359625      BONNETT                JAMES
1437.      509620888      MAUNZ                  ELIZABETH
1438.      509722931      ZAJAC                  LINDA
1439.      509936417      MCELHINNEY             JOAN
1440.      510002985      KENNEY                 CHERYL
                   Case 1:12-cv-00920-EDK Document 171-1 Filed 03/29/19 Page 46 of 96


 Row    Class Member ID         Last Name               First Name
1441.      510066592      BALLI                  RUDOLPH
1442.      510316395      MONK                   JON
1443.      511129993      LEPISTO                JOHN
1444.      511660071      CULTON                 CAROL
1445.      512071419      HORVATH                KATHRYN
1446.      512096941      DOBER                  BARBARA
1447.      513045941      DURNIAT                KAREN
1448.      513477141      URBINA                 JENNIFER
1449.      513938148      CIANEK                 DENISE
1450.      514057444      MELONE                 TAMARA
1451.      514192563      GREENE                 MARVIN
1452.      514325159      CROW                   CYNTHIA
1453.      514497772      JACOBSON               KIPPEN
1454.      515367665      MAY                    SYLVIA
1455.      515381853      ANDERSON               PAULINE
1456.      515887911      MYERS                  MICHAEL
1457.      515927598      JOHNSON                WILLIAM
1458.      516025505      WOODARD                CYNTHIA
1459.      516234527      ENGSTROM               CHRISTINE
1460.      516359962      VICKER                 BROOKE
1461.      516374934      MACK                   MICHELE
1462.      516454481      LAMBERT                JENNIFER
1463.      516625552      SUMLIN-BROWN           CHANDRA
1464.      517000423      WOOD                   JANET
1465.      518176792      JACOBS                 DAVIS
1466.      518315891      SANDERS                JENNIFER
1467.      518474709      MONTOYA                GERALD
1468.      518644496      VALENZUELA             ADELA
1469.      518935558      BERTISH                GERRY
1470.      519054905      WHITELEY-ANDERSON      J
1471.      519091571      COUCH                  CLAIRE
1472.      519455694      SCHMIDT-CIMINELLI      D
                   Case 1:12-cv-00920-EDK Document 171-1 Filed 03/29/19 Page 47 of 96


 Row    Class Member ID         Last Name               First Name
1473.      519478778      DEADY                  MARTHA
1474.      519643548      WEENIKE                MARY
1475.      519912045      WRIGHT                 SAMANTHA
1476.      520080986      DETRICK                PAMELA
1477.      520357926      LITTLE                 MAROLYN
1478.      520582075      COLLINS                KATHRYN
1479.      520688891      STEWART                TRACI
1480.      520865468      CLANCY                 CHARLENE
1481.      521080975      REDOVIAN               SUSAN
1482.      521277194      GALLOWAY               GREGORY
1483.      521885664      WALL                   VICKY
1484.      522089072      SCHMITZ                CATHERINE
1485.      522731174      MORMAN                 GWENDOLYN
1486.      522949879      FISHER                 IBERAY
1487.      523108555      PFLAUMER               JUDITH
1488.      523419870      ELLIS                  LORI
1489.      523594775      SUDANO                 LINDA
1490.      523628030      RIETH                  SANDRA
1491.      523727300      FAULKNER               DOROTHY
1492.      523911361      DANA                   JO
1493.      524340156      KROH                   CURTIS
1494.      524749893      YAMNIK                 KIRA
1495.      524977952      SHRINER                JAN
1496.      525119992      ANDERSON               SCOTT
1497.      525193556      GERMAN                 LINDA
1498.      525647305      REES                   DIANNA
1499.      525911675      JAMES-GREEN            DENISE
1500.      526074279      SIMPSON                DEBRA
1501.      526194502      HIXENBAUGH             ROSEANNE
1502.      526363534      EDIGER                 JACQUE
1503.      526472273      SLAVICH                SALLY
1504.      526699094      GEDDINS                SHANA
                   Case 1:12-cv-00920-EDK Document 171-1 Filed 03/29/19 Page 48 of 96


 Row    Class Member ID          Last Name             First Name
1505.      526871628      AMMONS                 KAREN
1506.      527470113      HENNIGAN               LINDA
1507.      527474537      MATTHEWS               BRIAN
1508.      527561187      COLEMAN                SHARON
1509.      527884021      RIZZONE                CHRISTINE
1510.      528617851      POINDEXTER             JAMES
1511.      528641685      RICE                   RONALD
1512.      528816870      BUSH                   ELIZABETH
1513.      528941394      HOUSTON                PLATT
1514.      529569095      NORTH                  LORI
1515.      529614505      THOTTAM                MARY
1516.      530369640      CARTER                 NAKESHIA
1517.      530878082      POUR                   SHEILA
1518.      531040429      SHOWERS                DELISA
1519.      531440492      BREWER                 DEBRA
1520.      531579380      SPENCER                PAMELA
1521.      531596301      ROUSSETT               GREG
1522.      531629068      DANIELS                DELOIS
1523.      531727853      DUCILLE                KATHERINE
1524.      531729182      CROSBY                 SUSAN
1525.      532084275      SAMPLE                 TERRI
1526.      532118081      BAXTER                 BONNIE
1527.      532383746      ROBINSON               GENA
1528.      532695788      DILLEY                 LISA
1529.      532719577      FAHNHORST              BETH
1530.      532757430      GRABANIA               PATRICIA
1531.      532852069      HUGHES                 LINDA
1532.      533132717      EDWARDS                JEAN
1533.      533285095      KELSER                 NANCY
1534.      533326125      WEST-CRISP             RAQUEL
1535.      533581837      CAWTHORNE              CATHEY
1536.      533668420      SPERO                  HEATHER
                   Case 1:12-cv-00920-EDK Document 171-1 Filed 03/29/19 Page 49 of 96


 Row    Class Member ID          Last Name             First Name
1537.      533765091      SPENCER-GARCIA         JILL
1538.      534284657      DOLATA                 LAURA
1539.      534315790      SCHMIDT                SHARON
1540.      534323413      PAYTON                 LARRY
1541.      534430501      MURPHY                 DONALD
1542.      534514785      FRANCIS                SYLVIA
1543.      534850083      LEE                    BENIN
1544.      535110687      SCHULTE                GARY
1545.      535190377      RENWANZ                INGRID
1546.      535405273      MILLER                 CONNIE
1547.      535548155      MILLS                  DAWN
1548.      535698355      WAIT                   MARY
1549.      535844016      SHIRAISHI              LINDA
1550.      536097548      SNELL                  FRANCES
1551.      536188668      MEYER                  KATHLEEN
1552.      536942230      ROBBINS                DLORAH
1553.      537376367      DIZON                  CECILE
1554.      537389387      WASZAK                 LOUISE
1555.      537471415      MILLER                 GARY
1556.      537730840      PAPST                  VICTOR
1557.      537883218      HAIAR                  PAUL
1558.      538865514      FONG                   LINDA
1559.      538900724      SCHOOFF                DAVID
1560.      539000300      ROY                    RHONDA
1561.      539047892      SOUTHARD               NADINE
1562.      539631784      DEMYER                 KYLE
1563.      539686752      FOWLER                 JEWERLENE
1564.      539741971      CRAWFORD               MICHELLE
1565.      540120321      GARTON                 TONY
1566.      540196663      SHELLMAN               TAMIKA
1567.      540208392      HENNINGER              KATHERYN
1568.      540299364      STONE                  TASHA
                   Case 1:12-cv-00920-EDK Document 171-1 Filed 03/29/19 Page 50 of 96


 Row    Class Member ID          Last Name             First Name
1569.      540842971      COLSTON                ANNA
1570.      541962195      CLAUSON                ELIZABETH
1571.      542403554      HAZELTON               NANCY
1572.      542553770      MALMBORG               ALISON
1573.      542701788      FURSE                  SONJA
1574.      543073177      MEYER                  DEBORAH
1575.      543785123      KINCAID                DEBRA
1576.      544022006      KAWULOK                MELANIE
1577.      544139199      WEAVER                 VALENCIA
1578.      545411281      AUGUSTUS               LINUS
1579.      545446589      LAU                    CECILIA YUK-LIN
1580.      545906767      SEAWARD                SUSAN
1581.      545919856      RATHNAM                CORINNE
1582.      545933819      LEFLER                 KIM
1583.      546644053      BONCZYK                PATRICIA
1584.      546754275      MCKENDRICK             NANCY
1585.      547550204      EDWARDS-MALONE         J
1586.      547586249      PEKALA                 MELANIE
1587.      548042322      MOONJELI               SHAINI
1588.      548173396      MARTENS                JENNY
1589.      548765237      PATTS                  DONNA
1590.      549309771      POTTS                  GINGER
1591.      549633646      PAC                    JAMES
1592.      549886579      MICHAEL                RYAN
1593.      549940001      JOHNSON                BEVERLY
1594.      549940743      GLEIM                  SCOTT
1595.      550058001      SANKO                  JULIE
1596.      550491885      WIGGLEY                RITA
1597.      551156942      ADAMS                  MARGARET
1598.      551650448      WONG                   SHARON
1599.      551652356      BURCH                  VICKIE
1600.      551715401      COLE                   CURTIS
                   Case 1:12-cv-00920-EDK Document 171-1 Filed 03/29/19 Page 51 of 96


 Row    Class Member ID          Last Name             First Name
1601.      551893501      GARGAR                 JIMMY
1602.      552907355      MULLIS                 MARCIA
1603.      553199864      SCHAMEL                REBECCA
1604.      553206126      SHARPE                 LORI
1605.      553375381      EICHAKER               VERONICA
1606.      553395018      ARCHIE                 JOYCE
1607.      553705948      SMITH                  CAROL
1608.      553904039      SPENCER                KAREN
1609.      554009040      TRINIDAD               KENNY
1610.      554261307      WOLFE                  JAMES
1611.      554722737      POWELL                 TERESA
1612.      555096907      ROEDER                 KATHLEEN
1613.      555455459      HOENIGES               ROBIN
1614.      555520483      VANDER                 HEUVEL
1615.      555650955      MORTON                 AMY
1616.      556091587      SANCHEZ                BROC
1617.      556215872      BOCKELOH               JAMES
1618.      556457379      BROSMORE               HEATHER
1619.      556654469      WHETSTONE              CYNTHIA
1620.      557102477      MCCOY                  LAURIE
1621.      557322645      POLLOCK                PENELOPE
1622.      557340205      SWISHER                MARIAN
1623.      557668013      TATARAKIS              JOHN
1624.      558771061      PATTON                 EMILY
1625.      559048898      MALABRE                GERALD
1626.      559108773      CLICK                  JANE
1627.      559142835      MANALILI               DEANNE
1628.      559455441      CAMPBELL               JOEL
1629.      559825458      COOPER                 CHARLES
1630.      559938469      JOHNSON                MARGARET
1631.      560608766      BLUEN                  HAZEL
1632.      560818740      MARYLIW                JENNIE
                   Case 1:12-cv-00920-EDK Document 171-1 Filed 03/29/19 Page 52 of 96


 Row    Class Member ID         Last Name               First Name
1633.      561169073      LIU                    NANCY
1634.      561968915      TORRES                 CHRISTINE
1635.      562663536      BUTLER                 ANNA
1636.      562934715      WILLEY                 DIANE
1637.      562955545      KULLAMA                LINDA
1638.      563610454      WHITE-HEISEL           REGINA
1639.      563820635      TALTON                 CYNTHIA
1640.      565361748      KABBECH                KIM
1641.      565569226      CORMIE                 DOROTHY
1642.      565937783      AROCHO                 JOELY
1643.      567592904      OFSTEDAL               TRISHA
1644.      568402138      BABONIS                BRIAN
1645.      568523580      GENTLE                 YEUK
1646.      568665597      DUNN                   DOROTHY
1647.      569042272      LEE                    JENNIFER
1648.      569258920      GURLEY                 SONSARE
1649.      570139604      KAISER                 TOM
1650.      570202239      MILES                  MELANIE
1651.      570565880      COOKSEY                LEW
1652.      570704868      CODDINGTON             RICHARD
1653.      570802946      THOMAS                 PAMELA
1654.      570895034      WALKER-MILBY           JAMIE
1655.      571138639      VEDDA                  ROSEMARIE
1656.      571950665      GOLDEN                 LETITIA
1657.      572167911      DOUGLAS                RICHARD
1658.      572435976      REALE                  MARY
1659.      572478875      ARTRY                  SELENE
1660.      572531585      VANNORMAN              ROBEE
1661.      572625246      DEROIN                 SUZANNE
1662.      573213810      DUKE                   CHERYL
1663.      573893473      LOCKE                  DIANNE
1664.      574356790      AHLEMEYER              JOANN
                   Case 1:12-cv-00920-EDK Document 171-1 Filed 03/29/19 Page 53 of 96


 Row    Class Member ID           Last Name            First Name
1665.      574535343      CAMPBELL               SCOTT
1666.      574761127      DUONG                  JOSHUA
1667.      575306861      WALSH                  SUSAN
1668.      577047349      LUMANOG                MYLENE
1669.      577408084      SIMS                   TRICKERA
1670.      577542667      ORIBELLO               MARK
1671.      577563784      HARIRIE                JONATHAN
1672.      577757126      BRALLIER               MARY
1673.      577864255      GARNER                 CYNTHIA
1674.      577874947      HENRY                  EDWARD
1675.      577987779      CARNEY                 CHANDA
1676.      578215162      LARSON                 KAREN
1677.      578644566      KAUFMAN                GAIL
1678.      579773443      SHEPPARD               KAREN
1679.      579823360      HAASE                  PATRICIA
1680.      580305091      MEGWALU                KIMBERLY
1681.      580405958      ROUSH                  CRISTIE
1682.      581394145      HIGBEE                 CARLA
1683.      581473529      COATES                 CONSTANCE
1684.      581786297      MCMILLAN               BEVERLY
1685.      581881319      WALKER                 JUSTINE
1686.      581934420      AMORE                  BRIDGET
1687.      582106747      SIMONDS                JENNIFER
1688.      582711315      DILL                   CORRINE
1689.      583291900      ROBERTS                GREGORY
1690.      583385803      DELEONARDO             JACK
1691.      583535690      WOOD                   BROOKE
1692.      583809710      RUCKER                 THERESA
1693.      584272549      LAPPIN                 KATHLEEN
1694.      584291274      BAKER                  DENISE
1695.      584706504      MACKINNON              DEBORAH
1696.      584785573      RUTHERFORD             LORI
                   Case 1:12-cv-00920-EDK Document 171-1 Filed 03/29/19 Page 54 of 96


 Row    Class Member ID           Last Name            First Name
1697.      585241587      BRADLEY                LAURA
1698.      585503549      LAGES                  MARY
1699.      585966894      CHRISTMON              DARLENE
1700.      586319301      BOWERS                 YVONNE
1701.      586431376      PHAM                   NGOC
1702.      586669461      FORSYTHE               JACQUELYN
1703.      586901663      KENNEDY                MARGARET
1704.      587167697      HAWES                  KELLY
1705.      587253040      BICKNELL               SUSAN
1706.      587477859      DEJESUS                ELOY
1707.      587667021      NICHOLAS               MERVYN
1708.      587676024      KUNBERGER              CARRIE
1709.      589035855      OLADOKUN               FREDERICA
1710.      589592531      HEATH                  SUSAN
1711.      589764540      LAWROW                 PATRICIA
1712.      590224498      BURTON                 SHEENA
1713.      590607333      WHITE                  MEGAN
1714.      591286469      SNYDER                 NADINE
1715.      591296371      LEISURE                DENISE
1716.      591341938      KABERNA                DARCY
1717.      591467828      HANCOCK                KELLY
1718.      591509272      KARNSTEDT              KIMBERLY
1719.      591654064      WATSON                 SALLY
1720.      591724845      JONES                  DENISE
1721.      591892749      KOESTERMAN             ELIZABETH
1722.      592069019      THOMAS                 CHERRIE
1723.      592490456      SCOTT                  DAWN
1724.      592691323      AVANT                  BRENDA
1725.      592693871      FROEMKE                LISA
1726.      592853732      SCHNEIDER              JULIE
1727.      593729593      WEBB                   REBECCA
1728.      593996961      TORRES                 ANNA
                   Case 1:12-cv-00920-EDK Document 171-1 Filed 03/29/19 Page 55 of 96


 Row    Class Member ID         Last Name              First Name
1729.      594321698      PATIK                  TONI
1730.      595009665      FRANKS                 JANE
1731.      595183931      ROBERTSON              DEBRA
1732.      595230535      HALISKOE               NANCY
1733.      595618251      GRAHAM                 TERESA
1734.      595743431      WAGGONER               RICHARD
1735.      596023585      HOSEY                  PATRICK
1736.      596390007      THOMAS                 PATRICIA
1737.      596988562      TRAUTMAN               SUSAN
1738.      597017985      DUCOTE                 CARLYSS
1739.      597031476      BEARD                  JUSTIN
1740.      597139491      ALLEN                  BREHON
1741.      597516267      GRASSFLOWER            SHIRLEY
1742.      598040873      LIBLA                  JESSICA
1743.      598226673      MACKEY                 DEBRA
1744.      598234265      BOLANDER               JENNIFER
1745.      598291085      GEISHAUSER             JENNIFER
1746.      598330764      GAJEWSKI               JOEL
1747.      598704680      KELLEY                 LYNETTA
1748.      599208133      GUSH                   MARLENE
1749.      599842949      DAVIS                  ELIZABETH
1750.      600282681      BARBUR                 CHERYL
1751.      600482016      PIELACK                GAIL
1752.      600540546      CASERTA                DOUGLAS
1753.      600633957      GIVEN                  ROBERT
1754.      600972403      GUILMAIN               KATHLEEN
1755.      601124432      WALLS                  CHRISTINA
1756.      601283604      ITURRINO               JEANNETTE
1757.      601385771      LITTLE                 CAROL
1758.      601895655      CHUNG-PARK             MIN
1759.      602147360      OZUNA                  KRISTIN
1760.      602996794      SANDERS                PAULA
                   Case 1:12-cv-00920-EDK Document 171-1 Filed 03/29/19 Page 56 of 96


 Row    Class Member ID         Last Name              First Name
1761.      603022360      KOVAL                  TINA
1762.      603034363      DANSBY                 DARLEEN
1763.      603485681      ADELL                  DEBRA
1764.      604001927      WENNERBERG             PAUL
1765.      604022200      MADU                   STELLA
1766.      604123057      MC KISSACK             KIMBERLY
1767.      604155541      SMITH-LAMACCHIA        R
1768.      604255652      SMITH                  KEVIN
1769.      604281822      SANFORD                TORMEIKA
1770.      604339342      TAGNINES               PAMELA
1771.      604347305      RIGGS                  JEFFREY
1772.      604370436      AFUNUGO                NWANNEKA
1773.      604397498      KEULEN-NOLET           MONIQUE
1774.      604590910      KEAYS                  KATHLEEN
1775.      604637366      CARRICO                LAURA
1776.      604728927      NELSON                 GALEN
1777.      604986163      KURTZ                  JODI
1778.      605031710      ZHU                    EMILY
1779.      605255897      BUNCH                  KHALEEDAH
1780.      605673248      BERG                   DEBRA
1781.      605742548      WHITEHEAD              KAREN
1782.      606134193      WOODBINE               JASMIN
1783.      606512173      CASSAGNOL              THERESA
1784.      606925813      TRAXLER                ELIZABETH
1785.      607368062      ECHOLS                 CAROL
1786.      607749443      BURDITT                SUSAN
1787.      607793421      POTTER                 SUSAN
1788.      607824231      GUERRERO               DAWN
1789.      608045111      KRAMER                 SHELLEY
1790.      608957710      ASTLEFORD              TRACY
1791.      609294917      TINSLEY                MICHELLE
1792.      609773655      COFRANCESCO            MARIA
                   Case 1:12-cv-00920-EDK Document 171-1 Filed 03/29/19 Page 57 of 96


 Row    Class Member ID           Last Name             First Name
1793.      610089116      LEONORE                NAOMIE
1794.      610145306      MCNEESE                ANAMARIE
1795.      610553557      WILSON                 MYRENE
1796.      610678002      PIETRAS                MELISSA
1797.      611531370      OJELADE                RILIWAN
1798.      611631933      DEVINCENZI             CATHY
1799.      612505839      DAVIS                  CARRIE
1800.      612513492      STOKES-WARD            KESHAWN
1801.      613033643      ROWE                   DENISE
1802.      613622861      MOONEY                 MATTHEW
1803.      613827444      BUNDU                  MOHAMED
1804.      614735188      SUDDUTH                PATRICIA LOREEN WOO
1805.      615074347      SCHULLER               NANCY
1806.      615936465      DE ORIO                LINDA
1807.      616129026      LUCAS                  DAVID
1808.      617171703      FREDERIKSEN            FRANCESCA
1809.      617236416      PORTER                 SHARON
1810.      617414362      FOMON-MAISEL           FRANCINE
1811.      617862214      TSU                    WILLIAM
1812.      618687220      TERWILLIGER            MICHELLE
1813.      618722021      HUFFMAN                LORREE
1814.      618964700      ALTO                   MICHAEL
1815.      619017951      PANNELL                BETH
1816.      619060443      MCKENZIE               PATRICIA
1817.      619081810      THOMPSON               JOYCE
1818.      619223990      FALZETTA-GROSSE        LINDA
1819.      619802056      LEWIS                  ELENA
1820.      620272796      FARRAR                 RAMONA
1821.      620377443      BETHEA                 CHRISTINE
1822.      620607597      MAGERKO                REBECCA
1823.      621114358      WAUGHFIELD             CLAIRE
1824.      621149470      BOHLEN                 MICHELLE
                   Case 1:12-cv-00920-EDK Document 171-1 Filed 03/29/19 Page 58 of 96


 Row    Class Member ID         Last Name              First Name
1825.      621206327      SAWYER                 MARTIN
1826.      621227643      COGGINS                GERRI
1827.      621252974      ARRIAGA                LYDIA
1828.      622241312      MOGHADAM               NAFISEH
1829.      622283094      MAYO                   STEPHANIE
1830.      623007442      BALAGUER               ROSEMARY
1831.      623569884      JONES                  JEANNE
1832.      624106287      LEFEVER                ROBYN
1833.      624147431      TOLON                  KENDA
1834.      625843955      ARIAS                  PAULA
1835.      625929138      SEARS                  LAN
1836.      626324591      CARLSON                BRIAN
1837.      626455061      ESPINOZA               ERICA
1838.      626644788      EPPING                 KATHLEEN
1839.      626763015      POWERS                 MELISSA
1840.      627043807      CIARDIELLO             CHRISTOPHER
1841.      627515033      MAGNO                  MYLA
1842.      627762433      HICKS                  THOMAS
1843.      627929835      COLEY                  IRENE
1844.      628008890      PARKER                 JAMI
1845.      628447556      TEACHENOR              SHERYL
1846.      629508081      RIGGS                  RODNEY
1847.      629539084      VOKAS                  CONSTANCE
1848.      629605678      THOMSON                MARILYN
1849.      629708855      CRONQUIST              MICHAEL
1850.      629887436      FALZETTA               LINDA
1851.      630065587      VAZQUEZ                PATRICIA
1852.      630126431      FRASHER                RENE
1853.      630289558      DAVIDSON               RICHARD
1854.      630409900      CALDWELL               CAROL
1855.      630423572      YANG                   HEATHER
1856.      630479334      DAVIS                  JOANNE
                   Case 1:12-cv-00920-EDK Document 171-1 Filed 03/29/19 Page 59 of 96


 Row    Class Member ID           Last Name             First Name
1857.      630687151      BLEKFELD-SZTRAKY       MARGIT
1858.      630831611      CORDOVA                MARIO
1859.      632012092      BOYD                   GWENDOLYNN
1860.      632184201      NGUYEN                 PHUOC-PAUL
1861.      632310682      WRIGHT                 KENNETH
1862.      632464430      JERGENS                PATRICIA
1863.      632945259      EVANS                  GARY
1864.      632984442      BAILEY-HAMMEL          LYNNE
1865.      633783990      WILKINSON              MARYANN
1866.      633821901      ROTH                   DON
1867.      634872072      OKEKE                  STELLA
1868.      635156166      HRANICKY               DIANE
1869.      635468959      HAMPTON                ANNETTE
1870.      635645908      SMITH                  SHAWN
1871.      636085913      JONES                  CLARK
1872.      637107195      DEAVER                 MICHELE
1873.      637488151      HEATH                  DENNIS
1874.      637637815      JACALAN                JOANNE
1875.      637932626      SLEBODNIK              THOMAS
1876.      637980656      BOHAN                  CYNTHIA
1877.      638004850      MCLAUGHLIN             TERRIE
1878.      638008687      BERENBACH              JO
1879.      639162378      SUAREZ                 MARTHA
1880.      639297130      JACOBS                 CAROL
1881.      639524864      LINDSEY                ALLEN
1882.      639905554      SETTLES                KATHRYN
1883.      640031994      SUKON                  CELIA
1884.      640324708      RUHE                   SHARLYN
1885.      641922178      WERNER-LEAP            KATHLEEN
1886.      642645964      TRUJILLO               ANGELA
1887.      643409575      AMIDEO                 NICOLE
1888.      643523690      MALLORY                NORMAN
                   Case 1:12-cv-00920-EDK Document 171-1 Filed 03/29/19 Page 60 of 96


 Row    Class Member ID          Last Name             First Name
1889.      643815851      DEMPSEY                SCOTT
1890.      644031390      REDDY                  HELEN
1891.      644375915      KIN                    ISRAEL
1892.      644772270      BURNS                  LOUISE
1893.      645241456      GREGORY                JANICE
1894.      645601618      OSULLIVAN-OCONNOR      PATRICIA
1895.      645919068      IFON                   DORA
1896.      646164216      STEWART                MELINDA
1897.      646376874      DANNOUF                KHALEEDAH
1898.      646394041      IBATA                  LISA
1899.      646602664      FONTANA                PAUL
1900.      646640403      BETHAUSER              ANDREA
1901.      647201871      BROWN                  SHIRLEY
1902.      647537833      KINSEY-STEELE          DIANA
1903.      647991143      KIMMEL                 LINDA
1904.      648016954      BISHOP                 ELLEN
1905.      648736195      KANE                   BARBARA
1906.      648776458      CARGILLMCCROSS         GAYLE
1907.      648924659      EARHART                LINDA
1908.      649093432      BRAGIN                 MELANIE
1909.      649186990      TUCKER                 PAMELA
1910.      649246144      YOUNG                  ROBIN
1911.      649653398      KACZANOWSKI            ROBIN
1912.      649873739      PALMER                 HARVEY
1913.      649943841      SINGH                  VARSHA
1914.      650080751      WINCHELL               LORI
1915.      651171561      ALCOTT                 KAREN
1916.      651186475      HEIKENFELD             JALEAN
1917.      651308276      CARTER                 STEVEN
1918.      651489026      MEYER                  KATHERINE
1919.      651731781      MILNER                 BARBARA
1920.      651904484      FINEBAUM               ELIZABETH
                   Case 1:12-cv-00920-EDK Document 171-1 Filed 03/29/19 Page 61 of 96


 Row    Class Member ID         Last Name               First Name
1921.      652008621      DESAI                  SHAKTI
1922.      652088530      PRITCHARD              MICHAEL
1923.      652089729      MOORE                  KIMBERLY
1924.      652448240      FINNEY                 TRUDY
1925.      652505332      PFEIFFER               MATTHEW
1926.      652633862      RICHEY                 MONICA
1927.      652754918      EICHLER                YVONNE
1928.      653067804      JOHN                   RICHARD
1929.      653321719      KAISER-MCGOWEN         MELINDA
1930.      653849873      LEE                    DOROTHY
1931.      653922574      GREEN                  VIVIENNE
1932.      653989636      FISCHER                JANICE
1933.      654721680      NEELY                  NANCY
1934.      654795774      KNOLL                  CHRISTA
1935.      655319826      CHENELLY               SANDRA
1936.      656361878      LAU                    WILLIAM
1937.      656501383      WOODWORTH              LINDA
1938.      656855179      HUTTON                 LESLIE
1939.      657176430      UDELHOFEN              JANET
1940.      657289403      LUNDY                  KATHERINE
1941.      657440556      CUARTAS                LORRIE
1942.      657624404      LAHR                   KAREN
1943.      657679430      CARROLL                CHRISTINE
1944.      658075232      HOULEHAN               MARGARET
1945.      658274646      SHUMP                  CYNTHIA
1946.      658342113      MELTON                 ALLISON
1947.      658486692      YOUNGER                TONI
1948.      658611659      PIMENTA                LINDA
1949.      659034706      LIVINGSTON             KRISTEN
1950.      659214926      RIETH                  RICHARD
1951.      659237053      BOYD                   NICHOLE
1952.      659656695      DYE                    KATHERINE
                   Case 1:12-cv-00920-EDK Document 171-1 Filed 03/29/19 Page 62 of 96


 Row    Class Member ID         Last Name              First Name
1953.      659734213      BROWN                  MARY
1954.      660353168      RICE                   CAROL
1955.      660783175      DENNEY                 DAVID
1956.      660992912      REES                   NANCY
1957.      661198715      LYBARGER               DAVID
1958.      661438871      MCNIFF                 MARTHA
1959.      661637299      RAST                   STEVEN
1960.      662466250      GIBBS                  DEVONA
1961.      662802547      GARY                   JOAN
1962.      662985825      BARNHILL               MARCIA
1963.      663404787      GRANELLO               JODI
1964.      663553491      ZADEH                  JAFAR
1965.      663592484      COOPER                 MELISSA
1966.      663869644      WALTON                 MARY
1967.      664789658      ABRAMS                 MARIANNE
1968.      664966972      ROLLE                  KENDRA
1969.      665029271      PRINCE                 MARIANNE
1970.      665100970      ULIANO                 CHRISTINA
1971.      665246476      MARTIN                 HOLLY
1972.      665832129      WHITAKER               CYNTHIA
1973.      665992454      DAVIS                  KAREN
1974.      667287713      KUNTHARA               CINDU
1975.      667402997      KARGEL                 BRENDA
1976.      667498490      PHILLIPS               NANCY
1977.      668076255      GIERBOLINI             RAUL
1978.      668366445      MOORE-BURKE            EDNA
1979.      668902871      FUSSELL                CHRISTINE
1980.      669508365      JONES                  AMANDA
1981.      669832620      FLETCHER               ROBERT
1982.      670437702      CARMANY                EMILY
1983.      671060688      DORSETT                TAMARA
1984.      671201099      VASSOR                 RAPHAEL
                   Case 1:12-cv-00920-EDK Document 171-1 Filed 03/29/19 Page 63 of 96


 Row    Class Member ID           Last Name            First Name
1985.      671222152      GLEASON                PEGGY
1986.      671253201      ROSE                   NOREEN
1987.      671272829      WIERTEL                ANN
1988.      671675232      BRINIT-STIFFLER        GEORGIA
1989.      671676460      LOWERY                 SIMONE
1990.      672341350      PERRON                 TINA
1991.      672729265      HUGHES                 ASHLEY
1992.      672918427      BOSTAR                 NANCY
1993.      672945728      MOORE                  FRANCES
1994.      673231110      BOYCE                  DOROTHY
1995.      673362212      GROSSMAN               JULIE
1996.      673434671      GAGER                  KRISTA
1997.      674005356      WILLIAMS               DEBORA
1998.      674104691      ARENDS                 NANCY
1999.      674243971      HALE                   CYNTHIA
2000.      674251726      CHASE                  THOMAS
2001.      674327220      SABRA                  ROBIN
2002.      674367949      POLANDO                FREDERICK
2003.      674739810      ORNELAS                LEE
2004.      674754261      WHITENING              MARILYN
2005.      674820600      LAWRENCE               JOSHUA
2006.      675095196      BERNING                ELIZABETH
2007.      675385447      RICHMAN                KATHLEEN
2008.      675431279      LEE-BARDOWSKI          LINDA
2009.      675650994      SIMCOE                 CHERYL
2010.      676720861      HURLEY                 KISTA
2011.      677093550      WARFIELD               CAROL
2012.      677094207      CROUSE-SMITH           BENILDA
2013.      677302646      PATTERSON              APRIL
2014.      678001609      IRWIN                  MICHELE
2015.      678523038      HURT                   ANGELA
2016.      678608661      SLEVIN                 ROSALIND
                   Case 1:12-cv-00920-EDK Document 171-1 Filed 03/29/19 Page 64 of 96


 Row    Class Member ID         Last Name               First Name
2017.      678732538      BARTEL                 BARBARA
2018.      678953368      SAMADI                 ZEINA
2019.      679199629      ARENDS                 ANDREW
2020.      679665524      MAUPIN                 LINDA
2021.      680455556      HOWARD                 BONITA
2022.      680498143      MALDONADO              MARY
2023.      680528617      BAILEY                 CHERYL
2024.      680644895      HOBBS                  YSONDE
2025.      680979782      COFFEE-MEADOWS         LACHAKA
2026.      681171059      GLICK-SOFFLER          JUDITH
2027.      681288046      SCHUMANN-OTTO          SHELLEY
2028.      681358565      BOSSIO                 MARY
2029.      681583655      REYNOLDS               JANNE
2030.      681589023      STEINMETZ              DARLETTA
2031.      681720256      MCNAMARA               MICHAEL
2032.      682076299      LEMERE                 KATHLEEN
2033.      682367855      WINSTON                CHERYL
2034.      682444755      THORNTON               MARION
2035.      682594748      REEB                   RYAN
2036.      683128820      BAYNE                  REBECCA
2037.      683191348      SIBAL                  REGINA
2038.      683223423      ZEIDAN                 HISSAM
2039.      683595329      CALVERT                CONSTANCE
2040.      683965008      AKBARI                 CATHERINE
2041.      684172135      OFFREDO                JOSEFINA
2042.      684317662      CONNOR                 DOUGLAS
2043.      684516508      MOSEY                  DIANE
2044.      685184587      HUNTER                 ALICE
2045.      685698727      MCNELIS                PATRICIA
2046.      686065839      ALLEN                  ANGELA
2047.      686177862      RAAB                   STEVEN
2048.      686200552      HALL                   WILLIAM
                   Case 1:12-cv-00920-EDK Document 171-1 Filed 03/29/19 Page 65 of 96


 Row    Class Member ID           Last Name             First Name
2049.      686801957      VOGELEY                CATHRYN
2050.      687092807      MALVEAUX               LARRY
2051.      687611215      HILL                   BETH
2052.      687867343      IVERSON                SANDRA
2053.      688572245      FORTI                  JESSICA
2054.      689062166      SESCHILLIE             ORVILLE
2055.      689098452      SHOULDERS              BRIDGET
2056.      689366122      SMITH                  SUSAN
2057.      689864818      DYSART                 MARY
2058.      690030560      HIXSON                 DANIEL
2059.      690141662      SHAW                   SANDRA
2060.      690174266      CLARK                  BARBARA
2061.      690308295      ZIEGLER                MARK
2062.      690388249      MORRIS                 MARK
2063.      691278652      BRADLEY                MARIE
2064.      691643608      GILLIS                 KATHLEEN
2065.      691735167      JENNER                 DIANE
2066.      691741406      CAMPBELL               COLLEEN
2067.      691979793      GRIFFITH               CHANDA
2068.      692174629      JOHNSON                KAYSAN
2069.      692406220      MOORE                  VIRGINIA
2070.      692727558      HARDY                  LAURENE
2071.      692940560      LITTLE                 MELISSA
2072.      693216443      WAHLER                 KIMBERLY
2073.      693230553      INABA                  KAREN
2074.      693906309      DONLON-SILVESTRI       C
2075.      694688911      PINALES SR             MIGUEL
2076.      695052272      CORLEY                 DIANA
2077.      695227235      ROBERSON               CATHERINE
2078.      695629896      DUCKWORTH              RAYMOND
2079.      695651337      BROWNING               DANNY
2080.      695665983      HALE                   TAWNY
                   Case 1:12-cv-00920-EDK Document 171-1 Filed 03/29/19 Page 66 of 96


 Row    Class Member ID         Last Name              First Name
2081.      695747037      SABO                   GAIL
2082.      696192453      IMES                   MARY
2083.      696732948      DYE                    SHARLETTE
2084.      696967033      ANDREWS                AMY
2085.      697390578      STARNES                ROSA
2086.      697503970      DEMASI                 CHRISTINE
2087.      697565999      SUKHRAM                INDRA
2088.      697917609      ANDRADE                MARY
2089.      698096950      MURPHY                 JOSEPH
2090.      698528785      ESSUMAN                ALBERTA
2091.      698573752      SHELDON                LARRY
2092.      698731517      SEABLOM                KIMBERLY
2093.      698791042      BROWDISH               ROBERTA
2094.      698918663      KMETZ                  GEORGE
2095.      699155962      CARLISLE               CASSANDRA
2096.      699369315      SARAN                  MANDEEP
2097.      699602562      PERRY                  DORA
2098.      700158878      WILLIAMS               WILBERT
2099.      700199881      HOLLINGSWORTH          ELEANOR
2100.      700307317      MALIPURATHU            CHERIAN
2101.      700503837      MALLOY                 ROBERT
2102.      700548502      HAMPTON                KATHLEEN
2103.      701374896      SIMPKINS               JANET
2104.      701376482      CSOLTKO                KELLY
2105.      701415592      RILEY                  ELIZABETH
2106.      701471763      LAU                    KELLY
2107.      701848157      PETERS                 KENT
2108.      701891533      BRAGG                  BLANCHE
2109.      701932669      COLON                  SHARONA
2110.      701938267      REED                   JUDITH
2111.      702059929      WILLIAMS-BURDEN        B
2112.      702178830      PETERSON               JUSTINE
                   Case 1:12-cv-00920-EDK Document 171-1 Filed 03/29/19 Page 67 of 96


 Row    Class Member ID           Last Name            First Name
2113.      702267738      LATTIMORE              KIM
2114.      702438683      SCHWERTNER             BARBARA
2115.      702471491      BOENIG                 TERESA
2116.      702551563      PORCH                  MARY
2117.      702647144      STANFORD               PATRICIA
2118.      703252315      CHANG                  LORINDA
2119.      703311283      MCRAE                  COLIN
2120.      703625050      FINERAN                EILEEN
2121.      704376344      WHITE                  LESLIE
2122.      704418986      MCCORMICK              KATHRYN
2123.      705877165      DUFFY                  REBECCA
2124.      706007892      RICHBOURG              MARY
2125.      706054803      HANSON                 ROBERT
2126.      706391044      ELLIOTT                KATHI
2127.      706420217      MCMURDO                DEBRA
2128.      706466248      KNOPF                  PAUL
2129.      706507327      DOW                    TOD
2130.      706978456      BURROWS                STEPHANIE
2131.      708686660      THOMAS                 DEBORAH
2132.      709188879      SMITH JR               LELAND
2133.      709266353      AULIFF                 BEN
2134.      709426743      ALLRED                 SHERYL
2135.      709534876      DUBOSE                 SANDRA
2136.      709839115      STRIGGLES              DAISY
2137.      709889389      BOBISH                 JENNIFER
2138.      710079469      BOEHM                  SARAH
2139.      710537167      FREDERICK              DARLENE
2140.      710705251      CONWAY                 APRIL
2141.      711432189      MAYTON                 STEPHANIE
2142.      711753754      KOPCZYK                ROBERT
2143.      711924892      TAYLOR                 JASON
2144.      712020180      RICHMAN                LINDSEY
                   Case 1:12-cv-00920-EDK Document 171-1 Filed 03/29/19 Page 68 of 96


 Row    Class Member ID          Last Name             First Name
2145.      712086895      COWAN                  JAMES
2146.      712612800      CLAGG                  SARA
2147.      712681094      ROCKEFELLER            BREIL
2148.      713442985      KULP                   KAREN
2149.      714218422      BAUM                   JEAN
2150.      714722701      SHULER                 ROSALYN
2151.      714786419      PALMQUIST              DENNIS
2152.      714874153      HARRIS                 LATONYA
2153.      715299521      FRITZ                  DEBORAH
2154.      715307998      BOATMAN                SUSANNE
2155.      715495278      COLEMAN                JOCELYN
2156.      715647809      TREPOY                 SUSAN
2157.      715827843      TORRES                 BERTHA
2158.      716060466      WHITMAN                MARTIN
2159.      716145686      THOMPSON               SALLY
2160.      717003792      STARKE                 SUSAN
2161.      717136158      BROCK                  ANGELA
2162.      717313988      LERTPENMAETA           DELLA
2163.      718145418      ETIENNE-MARSEILLE      VALENCIA
2164.      718435421      MANLY                  CYNTHIA
2165.      718537431      MEUSER                 VICTORIA
2166.      718714972      FLOYD                  NATALIE
2167.      720341497      VAN                    BUSKIRK
2168.      721446415      MORRIS                 REBECCA
2169.      721722866      PEDRO                  AMBER
2170.      722020256      LIPNICKEY              VICTORIA
2171.      722282763      WOOGEN-FISHER          M
2172.      722592076      WALKER                 ANTHONY
2173.      722703531      GAVIN                  JANET
2174.      722724864      RIDGE                  TODD
2175.      723070716      HINSON                 RASHIDA
2176.      723828266      PARKER-BUSH            DONNA
                   Case 1:12-cv-00920-EDK Document 171-1 Filed 03/29/19 Page 69 of 96


 Row    Class Member ID         Last Name               First Name
2177.      724099107      KWON                   SOONNAM
2178.      724279824      HAYS                   DORIS
2179.      724606575      YEARY                  NATASHA
2180.      725090003      FRANCO                 EUGENIA
2181.      725675620      BAUER                  ELIZABETH
2182.      725847282      LOBAUGH                EDWARD
2183.      726043131      SECREST                SHERRY
2184.      726690030      FERGUSON               DEBBIE
2185.      726723078      KLARE                  CONSTANCE
2186.      726927676      GRACE                  KATHRYN
2187.      727123263      POTESTADES             PRISCILLA
2188.      727312396      ZICAFOOSE              BARBARA
2189.      727747997      NESTER                 DENISE
2190.      727975217      VOLLMER                KARLA
2191.      728137115      HENRETTA               MILTON
2192.      728544399      HOLTHAUS               JEAN
2193.      728906959      ROBINSON               KEITH
2194.      729054448      FITZPATRICK            MARY
2195.      729085858      WILLIS                 DEIDRA
2196.      729321369      HUGHES                 SADIE
2197.      730313140      MCLAUGHLIN             HEATHER
2198.      730614119      CARETTI                MARIA
2199.      731068164      GIULIANETTI            SUSAN
2200.      731833309      THIBEAULT              PATRICK
2201.      732652197      POWELL                 KEITH
2202.      732789722      DIXON                  LOLA
2203.      733095357      PEDERSEN               ANNETTE
2204.      733110212      FREDRICH               CECELIA
2205.      733202074      RAY-LEVERETT           DAPHNE
2206.      733251051      RIVERA                 ASHLEY
2207.      733292379      SPARKS                 LINDA
2208.      733594203      MAGTAHAS               DOMINIC
                   Case 1:12-cv-00920-EDK Document 171-1 Filed 03/29/19 Page 70 of 96


 Row    Class Member ID           Last Name            First Name
2209.      734081383      WATSON                 DEBRA
2210.      734324079      STRICKLAND             REGINA
2211.      734768529      BRANDEWIE              LINDA
2212.      735088451      HANSEN                 HOLLY
2213.      735628460      MAYHEW                 COURTNEY
2214.      735794095      MCCLUE                 BARBARA
2215.      736266119      MEGA                   JEROME
2216.      736516938      PETRUSKA               PAULA
2217.      737690593      NGUYEN                 LOANN
2218.      737862423      ALLEN                  JANICE
2219.      737933773      WHITNEY                WENDY
2220.      738260880      PETTUS                 KESHIA
2221.      738418154      THOMAS                 CARLA
2222.      738488224      BLEVINS                LISA
2223.      738822706      BUTCHER                CYNTHIA
2224.      739069808      WEEKS                  ROBERT
2225.      739941792      KLINE                  MARY
2226.      740973796      CARPENTER              FRANCINE
2227.      741160891      GREEN                  PRECIOUS
2228.      741379358      MICHALSKI              STACY
2229.      741433558      EMERY                  LORI
2230.      741945008      SUGHRUE                MARK
2231.      742487719      GEIGER-BRONSKY         MICHELE
2232.      742801565      KIRK                   NIKKI
2233.      743706276      PFEIFER                CARL
2234.      743752639      DANTISTE               YANICK
2235.      744354543      MURPHY                 MARY
2236.      744886732      KUNZ                   CHRISTINE
2237.      746006650      LANDER                 RITA
2238.      746861230      HOOVER                 MARY
2239.      746870131      FEILER                 MONICA
2240.      747036233      OSHEA                  DEBORAH
                   Case 1:12-cv-00920-EDK Document 171-1 Filed 03/29/19 Page 71 of 96


 Row    Class Member ID         Last Name               First Name
2241.      747563053      MIELE                  JOHNELL
2242.      747945735      HUGGINS                MICHELLE
2243.      748066226      KUNS                   MICHAEL
2244.      748148981      COLLINS                ROBERT
2245.      748257937      STODDARD               LAURA
2246.      748334063      ISELER                 LINDA
2247.      748354762      GUSTIN                 GARY
2248.      748396829      BEAR                   LOUISE
2249.      748398809      STUKENHOLTZ            MEGAN
2250.      749144008      SULLIVAN               JO
2251.      749161913      ERSKINE                MELANIE
2252.      749347160      BALLARD                DANA
2253.      749946103      PARRA                  IVAN
2254.      750123709      GARCIA                 ELIZABETH
2255.      750225798      JOHNSON                SHARON
2256.      750607194      WILDEBRANDT            MONICA
2257.      750633902      LUCAS-SHOE             LINDA
2258.      750701269      WHITE                  MYRTLE
2259.      750749822      KOPRA                  RONDA
2260.      750955337      BELL                   JOHN
2261.      751045582      GRIFFIN-CODD           PATRICE
2262.      751320750      BRAZELTON              HEATHER
2263.      751721090      DUGGAN                 HEATHER
2264.      752063739      SOWERS                 RAMONA
2265.      752533504      ANNO                   TONY
2266.      753395671      SMITH                  DAVID
2267.      753746301      EADS                   KAREN
2268.      753850803      OVERSTREET             ARLIENE
2269.      754019409      DOREY                  CATHERINE
2270.      754162589      GARDNER-DAVIS          PAMELA
2271.      754222814      SASSNER                PATRICIA
2272.      754790241      WALLACE                KRISTI
                   Case 1:12-cv-00920-EDK Document 171-1 Filed 03/29/19 Page 72 of 96


 Row    Class Member ID         Last Name              First Name
2273.      755126352      VANN                   DONALD
2274.      755876451      SCOTT-COLLINS          DONCHELLE
2275.      756227928      WALKER                 LEANN
2276.      756414054      DO                     BILL
2277.      756508444      GARRISON               GRETTA
2278.      757119945      SCHWARTZ               PEGGY
2279.      757584946      BIRKA                  ANN
2280.      757628119      CANNON-TINDER          CELENE
2281.      757928292      EICKSTAEDT             JENNIFER
2282.      757931561      ZAYAC                  DANIEL
2283.      758046999      KONVALINKA             PATRICIA
2284.      758335278      LOPEZ                  ERIC
2285.      758447648      DOLES                  DIANE
2286.      759798730      FALLS                  MARY
2287.      760063296      MANKINS                GORDON
2288.      760400264      MOTAYNE                TONYA
2289.      760527231      BREWER                 PATRICIA
2290.      760996213      DANIELS                CHRISTINA
2291.      761523936      ELLIS                  AMBER
2292.      761792875      AMARO                  SAMUEL
2293.      762126216      CLARKE-HOLDER          MAUREEN
2294.      762246394      FREITAG                SARA
2295.      762326092      BOOTH                  LAURA
2296.      763150291      WILDERSON              JEFFREY
2297.      763327648      PARK                   NGUYEN
2298.      763426163      SULLIVAN               GINA
2299.      763702998      COLLETT                CHRISTOPHER
2300.      764000199      KINGSBURY              ROSELYNN
2301.      764045353      GUILLEN                VIRGINIA
2302.      764199465      MORENO                 SANDRA
2303.      764331114      LO                     CHRISTIE
2304.      764658735      SORRELL                SARA
                   Case 1:12-cv-00920-EDK Document 171-1 Filed 03/29/19 Page 73 of 96


 Row    Class Member ID          Last Name             First Name
2305.      765212196      SCHMIDT                PEGGY
2306.      765506240      KIM                    JIYOUNG
2307.      765771435      HISH                   JULIANNE
2308.      766149527      ADOLFF                 SANDRA
2309.      767177299      GAVRILLES              MARY
2310.      767315633      FITZGERALD             PATRICIA
2311.      767756213      BUTLER                 SHEILA
2312.      767826651      ODEN                   LESA
2313.      767972692      DASILVA                RUBINA
2314.      767995636      POMERING               SUSAN
2315.      768238778      ILKKA                  BARBARA
2316.      768601445      WIGGINS                JEANNE
2317.      768642842      HUBBARD                DORIS
2318.      768665812      VERSCHOOR              JOHN
2319.      769259380      LEMBKE                 LESLIE
2320.      770021333      TAYLOR                 LEEANNE
2321.      771029393      LANDER                 SUSAN
2322.      771065377      GUIOU                  KAREN
2323.      772368468      FAUST                  ALLAN
2324.      772543620      BRISTOL                NANCY
2325.      773007638      RUDZINSKI              MICHAEL
2326.      773289620      JORDAN                 ALEXANDRA
2327.      773492980      SCHMIDT                SHELLEY
2328.      773886073      TUCKER                 LAURA
2329.      774501476      CLAYTON                DONALD
2330.      774517097      SCHILLIOS              MARC
2331.      775691940      FRIEDMAN               STEPHANIE
2332.      775977985      WILSON                 PATRICK
2333.      776078916      TAYLOR                 LAURA
2334.      776247240      COFFMAN                TIMOTHY
2335.      776910598      HENRIKSEN              ELAINE
2336.      777055565      GRIMES                 BONNIE
                   Case 1:12-cv-00920-EDK Document 171-1 Filed 03/29/19 Page 74 of 96


 Row    Class Member ID          Last Name              First Name
2337.      777216667      CARGILL                JULIANA
2338.      777244276      JACKSON                CYNTHIA
2339.      777422946      MARONI                 SHERRY
2340.      777786878      NUNOKANA               COURTNEE
2341.      777842247      BRICKEY                JANNETTE
2342.      777844526      ZACHARY                LINDA
2343.      777933701      KURENT-BYRUM           BARBARA
2344.      778347264      OWINGS                 JANICE
2345.      778672113      LUCHTEFELD             WILLIAM
2346.      778915358      MORETTA                GUSTAVO
2347.      778929797      JONES                  FELICIA
2348.      779138751      MANN                   VERA
2349.      779355583      TATE-DUPLESSIS         DEKESHA
2350.      779637476      BOATENG-WILSON         SANDRA
2351.      779776414      HERMANN                CHRISTOPHER
2352.      780289235      DOTTS                  RANDALL
2353.      780833067      RODRIGUEZ              URSULA
2354.      780839314      ANGELO                 DIANE
2355.      781193806      GUY                    DEBORAH
2356.      781233571      WILLIAMS               JANET
2357.      781551335      ANG                    BETTY
2358.      781593797      BRADLEY                JAMES
2359.      781699241      RAINES                 TERRI
2360.      781786167      ERBE                   EMILIE
2361.      782069898      SANTIAGO               GUZMAN
2362.      782099704      PAUL                   MOLLY
2363.      782110761      HALLER                 NICHOLAS
2364.      782203040      GIOVANIELLO            KELLI
2365.      783298761      SICKERT-MCHUGH         BEVERLY
2366.      783356928      POBLETE                MARILYN
2367.      783364309      LOAR                   RICKI
2368.      783575580      WITMAN                 NANCY
                   Case 1:12-cv-00920-EDK Document 171-1 Filed 03/29/19 Page 75 of 96


 Row    Class Member ID          Last Name             First Name
2369.      783657698      OVERTON                ALICIA
2370.      785007972      BISHR                  RUTH
2371.      785193510      SCOTT                  PHYLLIS
2372.      785283287      WITTWER                TIMOTHY
2373.      785366078      DOUGLAS                KATHLEEN
2374.      785834275      KASPEREK               LISA
2375.      786354529      KELLEY-GRADY           CYNTHIA
2376.      786660392      SUAREZ                 MARTHA
2377.      787073145      MCCOY                  COLLEEN
2378.      787385876      LEENHOUTS              KRISTEN
2379.      787688560      BATES                  ROSEMARY
2380.      787824920      HYNES                  URSULA
2381.      788227042      HOOK                   JANICE
2382.      788667520      GITKE                  MICHELLE
2383.      789031189      CAMPBELL               GORDON
2384.      790085219      CAI                    SUJUAN
2385.      790659376      BAUDY                  CATHLEEN
2386.      790673325      LI                     MARY
2387.      792325218      EASTER                 JANEEN
2388.      792533054      BEDNAR                 EMILY
2389.      792605675      ADEGBUJI               OMORONKE
2390.      792846420      NAWROCKI               PATRICIA
2391.      792863427      DURGAN                 SEKEYA
2392.      793061176      DESMARAIS              CHERYL
2393.      793275645      EMORY                  TANYA
2394.      794033267      GUZMAN                 VICKI
2395.      794114661      DAMASCHIN              MARIANA
2396.      794121326      ARNETT                 MELISSA
2397.      794796483      RUDDY                  JAMES
2398.      794814476      BAAB                   SAMANTHA
2399.      794873428      OKERSON                DARNELL
2400.      794977879      JACKSON                KAREN
                   Case 1:12-cv-00920-EDK Document 171-1 Filed 03/29/19 Page 76 of 96


 Row    Class Member ID          Last Name             First Name
2401.      795151744      CHELSETH               JANET
2402.      795412032      SANGIORGI              SUSAN
2403.      795462303      WALKER                 JULENE
2404.      795590557      UZUEGBUNAM             FLORENCE
2405.      795939733      SMEEDING               SANDRA
2406.      796340098      FICK                   CAROLYN
2407.      796982708      GRAY                   AMIE
2408.      797501504      HANCOCK                WANDA
2409.      798313800      MCCORMACK              MEG
2410.      798452094      BRADBURY               MARY
2411.      799056166      SUN                    JERRY
2412.      799637700      CROTEAU                SUSAN
2413.      800318649      SULLIVAN               TERESA
2414.      800342280      JANNEY                 RICHARD
2415.      800464750      BUCCI                  ISIS
2416.      801484611      LUKACS                 KAREN
2417.      802224662      BENNICK                SUZANNE
2418.      802511759      COOPER-COLLINS         KATHERI
2419.      802765770      BROAD                  LAURIANN
2420.      803133985      HAGEN                  MICHELLE
2421.      803187308      LEFEVRE                CLAIRE
2422.      803272585      HERD                   JEAN
2423.      803546209      WILKERSON              LISA
2424.      804381722      CHANG                  MEGAN
2425.      804505838      DOUGHERTY              JOYCE
2426.      805013240      RILEY                  KATHARINE
2427.      805018822      MICHALS                PATRICIA
2428.      805924752      OLSON                  KENNETH
2429.      806104512      BAKER                  KRISTOPHER
2430.      806533154      FARANO                 JONESSA
2431.      807153647      RICHMOND-STEPHENS      CAROL
2432.      807473112      HOLDEN                 SPENCER
                   Case 1:12-cv-00920-EDK Document 171-1 Filed 03/29/19 Page 77 of 96


 Row    Class Member ID         Last Name               First Name
2433.      807513936      COOK                   DONNA
2434.      807805348      MADUMERE               OGO
2435.      807912461      YEUNG                  KENNETH
2436.      808063807      WARD                   MARJORIE
2437.      808295584      FRANCIS                JEREMIAH
2438.      808519570      WASHINGTON-ST.         FORT
2439.      808670327      KINGSBERY              PATRICIA
2440.      808710966      KOPITAS                EVON
2441.      808850961      MARANEY                CATHERINE
2442.      809249496      MCCARTHY               MARY
2443.      809681850      ARGUELLES              MAUREENA
2444.      810276744      VOGT                   RUTH
2445.      810670603      LYNCH                  MARY
2446.      811336518      YOUNG-SHIELDS          YAKIMA
2447.      811415382      SIMON                  OMANA
2448.      811484149      SILVER                 GLENN
2449.      811755680      TUREK                  SHEILA
2450.      811850946      MINCHOW                DEBRA
2451.      811958022      WETMORE                MICHELE
2452.      812259157      MIRISCIOTTI            SHIRLEY
2453.      812822043      LINDSAY                KATHLEEN
2454.      812985526      DEMERCHANT             CHERIE
2455.      813028612      CORFMAN                JUDY
2456.      813210232      GRIFFITH               PATRICIA
2457.      813846772      RODGERS                KAREN
2458.      813899845      CANTY                  REGINA
2459.      814403728      STENSETH               CHRISTOPHER
2460.      815513658      LOUTHIAN               KATHRYN
2461.      815556320      OESTERMEYER            SONYA
2462.      816458372      COOL                   CATHIE
2463.      816844140      PEREZ                  NICOLE
2464.      817437482      KOENINGS               MARIE
                   Case 1:12-cv-00920-EDK Document 171-1 Filed 03/29/19 Page 78 of 96


 Row    Class Member ID          Last Name              First Name
2465.      817555890      PATTERSON              DEANNA
2466.      818366859      TAYLOR                 HATTIE
2467.      818451056      ONOH                   ANTHONY
2468.      818923664      BUCKMASTER             MICHAEL
2469.      818936579      COOPER                 OLIVIA
2470.      819650963      BLACKETT-JAMES         ARLENE
2471.      820014342      KERNOP                 DONNA
2472.      820400275      KELLY                  KIMBERLY
2473.      821086322      OGALA                  STEPHEN
2474.      821546010      KLECKER                DEBRA
2475.      821637816      HERTZIG                PAMELA
2476.      822002775      ROBERTSON              WENDY
2477.      822976776      LONG                   BEULAH
2478.      823262019      TROTMAN                JUDITH
2479.      823532948      MCPHERSON              MADONA
2480.      823727047      MATHEW                 SILVIA
2481.      823873807      CAZEAU                 MARIE
2482.      823875505      TRAN                   VANGIE
2483.      823899319      CHILTON                LINDA
2484.      823995235      GIRON                  LORENA
2485.      824338410      JOHNSON                MICHAEL
2486.      824672091      GONZALEZ               REBECCA
2487.      824988051      IRONSIDE               CLARE
2488.      825151195      ROLANDO                JOANN
2489.      825159709      BARIA                  ARIEL
2490.      825308790      SEYMOUR                LYNNE
2491.      826023880      WALSCH                 JACQUELINE
2492.      826155220      WILLIAMS               PETE
2493.      826656059      ADLER                  NEIL
2494.      826678338      KENDRICK               MICHELLE
2495.      826938035      HUGHES                 BRENDA
2496.      827104598      TENNANT                BRIAN
                   Case 1:12-cv-00920-EDK Document 171-1 Filed 03/29/19 Page 79 of 96


 Row    Class Member ID           Last Name             First Name
2497.      827483941      CARLISLE               HEATHER
2498.      827612157      MCGINNIS               ANGELA
2499.      828219799      KAHN                   SHERRY
2500.      829476173      RICHARDS               MICHAEL JOSEPH
2501.      829784461      YOUNG                  MARGERY
2502.      830460002      KELLY                  MARY
2503.      830935609      KOWALSKI               JAMIE
2504.      831276839      DANIELS                MICHELLE
2505.      832032715      HELTON                 SHIRLEE
2506.      832090268      ROGNLIEN               MICHAEL
2507.      832197696      OROURKE                KATHERINE
2508.      832334088      BARNAS                 DAVID
2509.      832537746      MILLER                 MOLLY
2510.      832692149      PHILLIPS               SHARON
2511.      832925608      LEWIS                  JOHN
2512.      833199144      CHARLTON               MARK
2513.      833915823      MYERS                  JILL
2514.      834067240      DAMIAN                 DENIS
2515.      834099163      SWOPE                  PAMELA
2516.      834390349      REISS                  MARY
2517.      834539799      MAY                    PIA
2518.      834774069      NEW-HORNE              SHEILA
2519.      835068092      WALKER                 SHEILA
2520.      835249380      ALLEN                  MONICA
2521.      835451620      SPAINHOUR              MARY
2522.      835835316      GAMBLE                 ANTOINETTE
2523.      836073284      WENELL                 CHERYL
2524.      836411418      HASBURGH               ASHLEY
2525.      836630056      FUNK                   TIM
2526.      837458206      SCHMIDT                DIANNE
2527.      837722724      FINK                   NANCY
2528.      837973956      LANE                   BILLIE
                   Case 1:12-cv-00920-EDK Document 171-1 Filed 03/29/19 Page 80 of 96


 Row    Class Member ID          Last Name              First Name
2529.      838132020      SWETMAN                MICHAEL
2530.      838187324      RIVERA                 SHELAGH
2531.      839573886      NICKOLAUS              JANET
2532.      839740768      LEWIS                  EUGENE
2533.      840109516      CONSIGLIO              JOHN
2534.      840663740      GRIGGS                 DOLLY
2535.      841021517      THOMAS                 MARK
2536.      841064559      BROOKS                 MARTHA
2537.      841258506      HENRY                  CAMILLE
2538.      841415280      WAGNER                 ABIGALE
2539.      841742974      ALCIVAR                MELINA
2540.      841973736      CHISUM                 PATRICIA
2541.      842025157      OLSON                  LUANN
2542.      842162333      PROUHET                LYNNE
2543.      842635505      WOODS                  SHARON
2544.      842861794      DICKERSON              JESSIE
2545.      842864371      BOWIE                  YOLANDA
2546.      842887910      KUULA-JOHNSON          AMANDA
2547.      843203194      PIMENTEL               NANCY
2548.      843215316      KLUTMAN                APRIL
2549.      843454392      WARNER                 MAMRON
2550.      843752453      ARBEITER               NANCY
2551.      844626728      CUBILETTE              PATRICIA
2552.      844924738      YANKE                  JAMES
2553.      845225166      MACKLIN                CARMEN
2554.      845592721      RUSSELL                TROY
2555.      845811337      RENDER                 ELIZABETH
2556.      845954197      PALMER                 SAMUEL
2557.      846186592      GREANY-HUDSON          GERALDIN
2558.      846242215      NASH                   STEPHANIE
2559.      846484147      COSTELL                SANDRA
2560.      846723208      ARISON                 CHARLES
                   Case 1:12-cv-00920-EDK Document 171-1 Filed 03/29/19 Page 81 of 96


 Row    Class Member ID         Last Name              First Name
2561.      846738395      ADAMS                  PATRICIA
2562.      846981288      PERKINS                JUANITA
2563.      846987470      BUTLER                 KIMBERLY
2564.      847209529      FELKINS-DOHM           DONNA
2565.      847234179      KAZANA                 BARBARA
2566.      848043810      VAN ASSCHE             DEIDRE
2567.      848205670      LEVINE                 MICHELE
2568.      848416851      HALL                   KAREN
2569.      848675955      WILSON                 LATONYA
2570.      848718611      GMINSKI                MARTHA
2571.      848851659      BEAUREGARD             SHARON
2572.      849086246      DECKELMAN              CHRISTINA
2573.      849509799      CESARIO                STACY
2574.      849711417      BEARD                  STEPHEN
2575.      849852011      SCHAMAUN               JONATHAN
2576.      850138277      DAY                    NICOLE
2577.      850312983      DOUBEK                 ANN
2578.      850317885      PAPENDICK              LEON
2579.      850560205      SHEEHAN                JAMES
2580.      851457881      EAKER                  KIMBERLY
2581.      851497871      CHACON                 VIRGINIA
2582.      851567712      TIMMONS                MAURICIA
2583.      851617047      WEBSTER                RICHARD
2584.      851897545      GILL                   MANKANCHAN
2585.      852052815      FRICK                  PATRICIA
2586.      852565073      FOTI                   SARAH
2587.      852772048      CROSS-MEREDITH         RENE
2588.      852825484      SIMMONS                DEBRA
2589.      853141780      HALCOTT                JODY
2590.      853743858      CURTIS                 ANGELINE
2591.      854397169      SCALLY                 KATHERINE
2592.      854514213      WINSTON                JENNIFER
                   Case 1:12-cv-00920-EDK Document 171-1 Filed 03/29/19 Page 82 of 96


 Row    Class Member ID           Last Name             First Name
2593.      854848677      THOMAS                 CAROLYN
2594.      855199496      HEDGER                 JACKLYN
2595.      855380690      HARRINGTON             FAITH
2596.      855469135      BANCHS                 DELIA
2597.      856188127      VAJJRABUKKA            VANSIT
2598.      856429603      BIER                   DIANE
2599.      856813377      GOINES                 BARBARA
2600.      857388779      BONE                   GEORGE
2601.      857397205      WALLACE                LORRIE
2602.      857964410      THOMPSON               LISA
2603.      858005598      CAGAS                  GERARDO
2604.      858016527      KOPELSON               KRISTIN
2605.      858077395      WESTGARD               ANNE
2606.      858686263      GILLES                 HOCHONG
2607.      858876564      BRECHTEL               CATHERINE
2608.      858946126      HIPES                  JOHN
2609.      859795431      POOLE                  PEGGY
2610.      860353854      FONTAINE               ANN
2611.      860659908      ANTHONY                ARENNETTE
2612.      860699362      KURPIEL                CHRISTINE
2613.      861916338      BENOIT                 JUNE
2614.      862355700      DENT-PARKER            CELESTINE
2615.      862462281      BRODIE                 TAMMIE
2616.      862743992      EVERSON                JUSTIN
2617.      862789442      MURPHY                 LYLE
2618.      862960618      DEPREE-KIERNAN         MARY
2619.      863158332      JONES                  JANICE
2620.      863202180      WEBER                  JANE
2621.      863581666      KING                   ROSEMARY
2622.      864216769      MCCURDY                HEATHER
2623.      864250190      BRUEGGEMANN            MARY
2624.      864338477      JASEK                  SHARON
                   Case 1:12-cv-00920-EDK Document 171-1 Filed 03/29/19 Page 83 of 96


 Row    Class Member ID          Last Name              First Name
2625.      864571922      VANDERBLES             CONNIE
2626.      864879264      SUPPAN                 JACQUELINE
2627.      865269919      HARRIS                 JIMMIE
2628.      865570080      TUKAY                  REMELIZA
2629.      866068489      KAUFMAN                CHRISTA
2630.      866204754      SANCHEZ                CLYDE
2631.      866651182      DELOACH                SYLENA
2632.      866686178      HELTZEL                LAURIE
2633.      867452059      MANGAN                 DIANA
2634.      867562593      MILLER                 EILEEN
2635.      868576653      SPENCER                COLETTE
2636.      868821818      SHEPARD                EDWARD
2637.      869046982      MARTIN                 MAUREEN
2638.      869155855      BOW                    EILEEN
2639.      869337838      CHRISTY                WENDY
2640.      869436419      MITCHELL               ANTHONY
2641.      869751952      KILGORE                CHRISTINE
2642.      870032322      OPUDA                  ANNE
2643.      870121787      WAGNER-SMITH           MICHELLE
2644.      871026324      DULL                   BETHANY
2645.      871464148      CYRIL                  SABRINA
2646.      871706072      WARD                   NAOMI
2647.      872055389      CASS                   DIANE
2648.      872312020      ANDERSON               ERIK
2649.      872619562      WHITE                  CHERI
2650.      872656511      EGER                   PATRICIA
2651.      872931298      BENDER                 JEANNE
2652.      872989484      MCCASKILL              JOSEPHINE
2653.      873312846      GIVIDEN                MARY
2654.      874281992      POWELL                 STACY
2655.      874433766      JENSEN-MAIER           TRISH
2656.      874951411      DEMIDENKO              GALINA
                   Case 1:12-cv-00920-EDK Document 171-1 Filed 03/29/19 Page 84 of 96


 Row    Class Member ID          Last Name             First Name
2657.      875451566      MARKSON                RICK
2658.      875531695      JO                     HEIDI
2659.      875598431      DHARMARAJ              AROCKIAMARY
2660.      875872505      MARK                   GILDA
2661.      876311364      PERRY                  DEIDRE
2662.      877031453      CRESENCIA              JESS
2663.      877041234      ANKERS                 PATRICIA
2664.      877681841      MAPLES                 DALTON
2665.      877943371      NYCKLEMOE-CONNELL      JOAN
2666.      878049809      ROSENBERG              MAYER
2667.      878050863      SWENNESS               RICARDO
2668.      878094132      BANNIAS                STEPHANIE
2669.      878157596      BESSO                  SHARON
2670.      878338321      WALKER                 MARIA
2671.      878688487      SHIEL                  ROSEMARY
2672.      879370909      MARYNIAK               THOMAS
2673.      879423614      HALL                   PATRICIA
2674.      879559878      RICCHI                 REBECCA
2675.      880002513      WEILER                 DAWN
2676.      880168278      HAMMOND                KAREN
2677.      880431626      MOBLEY                 ALEESA
2678.      880541982      SATTLER                JULIE
2679.      880999234      RODIER                 LAUREN
2680.      881045339      TUNNEY                 JENNIFER
2681.      881379008      CAESAR-DUME            MIMIEUX VANETTA
2682.      881472174      MONTGOMERY             KRISTI
2683.      881475516      MCMURRAY               DIANNE
2684.      883041428      MEADOWS                KENDALY
2685.      883292615      DUNLAP                 GRACE
2686.      884342167      VAN                    OSTAEYEN
2687.      884578235      DEPACE                 KATHLEEN
2688.      884901417      ALLEN                  MONICA
                   Case 1:12-cv-00920-EDK Document 171-1 Filed 03/29/19 Page 85 of 96


 Row    Class Member ID         Last Name               First Name
2689.      885005306      WILT                   KATHRYN
2690.      885132411      HERRERA                ILSE
2691.      886203907      STEFFEN                VERONICA
2692.      886251712      MILLER                 CLARE
2693.      886466091      JAEGER                 DUANE
2694.      886679808      FLESCH                 MARIANNE
2695.      887083892      ADEBAYO                OMOTOLA
2696.      887102193      COMER                  MARY
2697.      887651406      BRADSHAW-SMALL         LISA
2698.      887724326      FASO                   GAIL
2699.      887993953      BISHOP                 CAROL
2700.      888090972      DOUGHERTY              CYNTHIA
2701.      888231518      LUTTRELL               BARBARA
2702.      888295907      LEWIS                  CONSTANCE
2703.      888897420      BRADSHAW               JASON
2704.      889370659      SARAH                  SHIRLEY
2705.      889808091      HOPKINSLORI            ANN
2706.      889808092      HAMILTON               SHERRI
2707.      890938616      KNOWLES                MARY
2708.      891398202      DEAN                   JANE
2709.      891752955      HOWDESHELL             ETHEL
2710.      892003330      SIPILOVIC              JANET
2711.      892287081      CHESNUTT               MARGARET
2712.      892650045      MILLER                 DANA
2713.      892717462      LEWIS                  SALLY
2714.      893278494      EDWARDS                MARCIA
2715.      893539345      CRONIN                 VICTORIA ANNE
2716.      894107388      BARRY                  KATHLEEN
2717.      894200787      ERICKSON               DENISE
2718.      894222359      FLETCHER               THOMAS
2719.      894435178      LAVICTOIRE             GISLAINE
2720.      894528251      MARQUINEZ              FLORENCIO
                   Case 1:12-cv-00920-EDK Document 171-1 Filed 03/29/19 Page 86 of 96


 Row    Class Member ID          Last Name             First Name
2721.      895171689      BOWMAN                 MARY
2722.      895174491      TAPIA                  MARY
2723.      895396012      MONCRIEFF              NORMA
2724.      895444860      MCCALEB                JAN
2725.      895894841      BERNUI                 ANTHONY
2726.      895909398      ANN                    RAMKALLAWAN
2727.      896512854      EDMOND                 PAMELA
2728.      897033757      LEACH                  JAMES
2729.      897105123      HESS                   DWIGHT
2730.      897210088      WOODS                  ADRIENNE
2731.      897290965      WILLIAMS               KRISTEN
2732.      897397255      CARIAS                 MIRNA
2733.      898046700      LEE                    LILY
2734.      898069889      BATTLE                 EMMA
2735.      898106575      CARD                   KATHERINE
2736.      898319159      SASS                   MITA
2737.      898588368      HUNT                   ADELA
2738.      898630141      HO                     HAI
2739.      899463464      MULLER                 NONIE
2740.      899823100      HODGES                 HENNY
2741.      901046252      RIQUELME               CONSTANCE
2742.      901229573      BHANDARI               SHASHI
2743.      901425924      PRENTICE               JAN
2744.      901662764      DUPEE                  PAULA MOSLEY
2745.      901885413      SCHURDELL              SANDRA
2746.      902057860      OBENZA                 BRIAN
2747.      902344448      OCONNOR                JAMES
2748.      902419179      MASTERS                LAURETTA
2749.      902958216      FORD                   LINDA
2750.      903019315      COSTELLO               MARSHA
2751.      903507823      VAUGHAN                MELISSA
2752.      903510497      POPELKA                KATHLEEN
                   Case 1:12-cv-00920-EDK Document 171-1 Filed 03/29/19 Page 87 of 96


 Row    Class Member ID          Last Name              First Name
2753.      903694874      BRENNAN                MARTHA
2754.      904195807      SAMILEY                ROMANITCHIKO
2755.      905225201      CHUN                   WENDY
2756.      905300414      DOOLEY                 JOHANNA
2757.      905660606      ROBINSON               CAROLYN
2758.      906147575      ENGLER                 LAURIE
2759.      907203498      SLOAN                  RICHARD
2760.      907304791      CACCIAMANI             OLGA
2761.      907353906      KEFFER                 VICKIE
2762.      908076385      COATMEY                CRYSTAL
2763.      908162264      KING                   DAVID
2764.      909256543      GALLAGHER              DONNA
2765.      909287083      WHITMER                BARBARA
2766.      909386086      ANDERS                 LANA
2767.      909857163      KOENIG                 KARL
2768.      909880958      RICO                   JULIE
2769.      910018152      SCHEMPP                GAYLE
2770.      910451157      EVANS                  TEMPIE
2771.      910553163      CLARE                  KENNETH
2772.      911046220      MEDAKOVICH             DEBORAH
2773.      911143703      MCCULLEY-HALL          SHERRY
2774.      911235352      RAMOS                  JAMES
2775.      911262580      BRYANT                 KARLA
2776.      911455217      HOGAN                  ALFREIDA
2777.      911462765      HULL                   CHRIS
2778.      911961719      ROWELL                 PAT
2779.      912324958      ELKINS                 APRIL
2780.      912351067      LAWRENCE               MORSE
2781.      912692373      MINOTTI                RENEE
2782.      912787831      COLEMAN                CHARLES
2783.      913202308      MORGAN                 ISABEL
2784.      913409158      FERGERSON              MARRINIQUE
                   Case 1:12-cv-00920-EDK Document 171-1 Filed 03/29/19 Page 88 of 96


 Row    Class Member ID         Last Name               First Name
2785.      913728497      FRY                    JESSICA
2786.      913862860      CROSBY                 LINDA
2787.      914437707      SMITH                  STEVEN
2788.      914784843      MA                     STEVE
2789.      914887178      MANGINO                CAROL
2790.      915203174      ROPER                  SALLY
2791.      915231030      HERMRECK               CONSTANCE
2792.      915386538      WONG                   SAMANTHA
2793.      916277748      HOUCK                  DENISE
2794.      916304352      WILSON                 CORRINE
2795.      916350268      STORDAHL               NORMA
2796.      917048180      LANDIS                 LUCINDA
2797.      917148090      GLICK                  ANNDEE
2798.      917317485      DANINGER               LINDA
2799.      917514548      WILSON                 LEONARD
2800.      918370069      PIERCE                 MARY
2801.      918596502      MALLEY                 NIKKI
2802.      918790606      SNOW                   PATRICIA
2803.      919522658      RUSSELL                SHIRLEY
2804.      919527261      KELLY                  SHAWN
2805.      919861655      HANCOCK                DIANE
2806.      920143391      MANNIX-CANTILLON       ME
2807.      920159286      GIVENS                 ROBYN
2808.      920397361      RITTENHOUSE            KATHRYN
2809.      920963809      MANNION                JEAN
2810.      921638902      HENSON                 KENNETH
2811.      922059340      SCHAMAUN               CHRISTEN
2812.      922398802      WEGNER                 SHAREN
2813.      922928057      SABADO                 SONIA
2814.      923172692      VELEZ                  DEBORAH
2815.      923409914      HEILMEIER              JUDITH
2816.      923653470      GANN                   DAVID
                   Case 1:12-cv-00920-EDK Document 171-1 Filed 03/29/19 Page 89 of 96


 Row    Class Member ID           Last Name            First Name
2817.      925335475      ESSENMACHER            CAROL
2818.      925383986      KEO                    SOTA
2819.      925651737      PURCELL                JENNIFER
2820.      925757780      COFFEEN-CARLEY         MARY
2821.      925831673      BETTES                 MELISSA
2822.      926704988      SHARP                  LOTTIE
2823.      926938539      KARAM                  CHERYL
2824.      927286131      MILLER                 MAURA
2825.      927463569      MORLEY                 CHARLES
2826.      927990538      HEFFEL                 CHERI
2827.      928635761      STEPHEN                VERONICA
2828.      928659389      HUNGERFORD             LAURA
2829.      929217225      REECE                  SUSAN
2830.      929558982      HAMILTON               PAMELA
2831.      930110106      PHILLIPS               DEBORAH
2832.      930391040      FORT                   BRENDA
2833.      930940775      FLORES                 CLIFFORD
2834.      931134175      DESSAUER               FRANK
2835.      931228245      MYERS                  MADELYN
2836.      931600574      BONCYK                 THERESA
2837.      931692580      LUCAS                  ROBERTA
2838.      931941428      HUISINGA               KAREN
2839.      932760438      HERB                   CHRISTINE
2840.      933211297      KILBY                  MAUREEN
2841.      934186086      MOORE                  EDNA
2842.      934420451      ANDERSON               ERIK
2843.      934641014      MARGES                 ANDREW
2844.      934784442      CLIFTON                KATHRINE
2845.      935035239      KING                   TERESA
2846.      935185860      PRICE                  PAULA
2847.      935748527      SWEENEY                MARGARET
2848.      935965696      SULLIVAN               RENEE
                   Case 1:12-cv-00920-EDK Document 171-1 Filed 03/29/19 Page 90 of 96


 Row    Class Member ID         Last Name                First Name
2849.      935970795      RAPP                   MARTIN
2850.      936102342      MARTIN-BROWN           VERONICA
2851.      936148136      MCENROE                SALLY
2852.      936411609      VIA                    BRENDA
2853.      936464012      EVANS                  MARCIA
2854.      936657205      MC                     DEBBIE
2855.      936737083      MANIVONG               SOMPHET
2856.      936813045      SNEED                  DENNIS
2857.      936880569      TREECE                 TERRY
2858.      936975038      SMITH                  SILVANA
2859.      937058814      PAULINO                ISIRIEL
2860.      937512132      DAY                    KAREN
2861.      937694593      NICHOLSON              SUSAN
2862.      937885832      PITTMAN                SONYA
2863.      938032242      BJORNSON               LINDA
2864.      938084764      BLACKWELL              VALERIE
2865.      938223843      HUFF                   DONALD
2866.      938266070      FRANCO GARCIA          RUBEN
2867.      939089611      HIGHLEN                TINA
2868.      939763102      SCHWEITZER             KATHLEEN
2869.      939936290      SALSER                 LISA
2870.      939948297      JORDAN-MARTIN          MELINDA
2871.      940399129      SIPES                  ELIZABETH
2872.      940826396      MARAJ                  MELISSA
2873.      941131534      RICHTER                PATRICIA
2874.      941400849      NEWTON                 ANNA
2875.      941515892      FITZGERALD             PRESTON
2876.      941527140      STOUGHTON              PATRICIA
2877.      941965102      BAUER                  NANCY
2878.      942231293      CALDWELL               JAMES
2879.      944252870      MANN                   PATRICIA
2880.      944316337      OSHEA                  MATTHEW
                   Case 1:12-cv-00920-EDK Document 171-1 Filed 03/29/19 Page 91 of 96


 Row    Class Member ID         Last Name              First Name
2881.      944487042      ADAMS                  IRMA
2882.      944629437      BOESSMANN              JAYNE
2883.      945352504      BASARABA               VICTORIA
2884.      945889637      SWAIM-MEJIA            PAMELA
2885.      946064006      FALLEIRO               JOAN
2886.      946344252      TROYON                 RICHARD
2887.      946634862      JEMISON                JUANETTA
2888.      947287524      CARSON                 MICHELE
2889.      947654992      BERGLUND               PATRICIA
2890.      948481647      BROADWAY               MASHELIA
2891.      948836260      PEASE                  MARITA
2892.      948904170      BICKAL                 THOMAS
2893.      949019654      TISSOT                 JOHN
2894.      949126230      YANCAR                 PAMELA
2895.      949316863      COVINGTON              KAREN
2896.      949405130      HUDSON                 AMANDA
2897.      949946035      BROWN                  ANTONIA
2898.      950122474      WILSON                 JENNIFER
2899.      950520149      MORGAN                 LYNN
2900.      950542664      HAMMONDS               JOSHUA
2901.      950688389      IMPALLOMENI            MELISSA
2902.      950972480      CUNNINGHAM             SARAH
2903.      951076970      DASCOLI                JACIE
2904.      951110805      BLACK                  JAMES
2905.      951336711      WYATT                  DORETHA
2906.      951628146      BOWERMAN               KAREN
2907.      951841827      DUNKLEE                DENISE
2908.      952198646      OMEH                   BETTER EZENWANYI
2909.      952704777      LYDE                   NICOLAS
2910.      953028326      FILES                  JARED
2911.      953425751      CARTER                 CHEKENA
2912.      953548243      HELMICK                SONIA
                   Case 1:12-cv-00920-EDK Document 171-1 Filed 03/29/19 Page 92 of 96


 Row    Class Member ID         Last Name               First Name
2913.      954005641      WENZEL                 KATHLEEN
2914.      954640258      WODZINSKI              VALERIE
2915.      954873840      SIGMON                 EVARON
2916.      954877055      HSIEH                  LISA
2917.      954996674      COLE                   LISA
2918.      955066964      MANGAZA                VERONICA
2919.      955119502      IFRAH                  RENEE
2920.      955494922      SCHULTHEIS             MARIE
2921.      955611744      DI                     DONATO
2922.      955827099      DAWSON                 ANNE
2923.      955884217      BOWEN                  JANE
2924.      956044182      BAWDEN                 GINA
2925.      956416387      RENSHAW                BRET
2926.      956496330      MAKOUL-MEDINA          SUZANNE
2927.      956501736      VERTINO                KATHLEEN
2928.      956840864      MEARS                  RAENITA
2929.      957045241      BRADLEY                DEIDRE
2930.      957426656      EMERY                  NUNNIE
2931.      957618519      WHETZEL                ROBERTA
2932.      957662714      POSES                  NATHALIA
2933.      958055509      GONYEA                 KIMBERLY
2934.      958439285      CRAIG                  LIZEL
2935.      958803052      JENSEN                 PENNY
2936.      959085799      SHADE                  ERNEST
2937.      959245626      MILLER                 WANDA
2938.      959336853      SMITH                  CHARMAINE
2939.      960160337      POMERVILLE             GENEVIEVE
2940.      960314231      LEE                    MEIHLANI
2941.      960956062      WILSON                 JANICE
2942.      961710355      CHU                    MAY
2943.      961812738      SUZUKI                 ADA
2944.      962148915      LONGSTRETH             TARYN
                   Case 1:12-cv-00920-EDK Document 171-1 Filed 03/29/19 Page 93 of 96


 Row    Class Member ID           Last Name             First Name
2945.      962169320      CARLSBERG              DEANNA
2946.      962456043      STEIN                  JOSEPH
2947.      963696911      KELTNER                ELAINE
2948.      964799805      WISE                   RITA
2949.      965921723      NICHOLS                JANET
2950.      966034605      AKOSUA                 YAO
2951.      966460996      CLOSE                  DENISE
2952.      966489189      HARVIN                 JOANNE
2953.      967054912      CHRISTENSEN            JAMES
2954.      967513871      APEAKORANG             KATE
2955.      967605365      BRIGGS                 JANET
2956.      967781034      BARCLAY                RANDY
2957.      968023945      KHIEV                  SHELENE
2958.      968827442      COLEMAN                VICKYE
2959.      969226751      NICHOLAS               ROSEMARIE
2960.      969934651      BLASSER                CHRISTINE
2961.      970021570      MCDONALD               WARREN
2962.      970094567      KRONER                 GEORGE
2963.      970514358      CAMERON                JOHN
2964.      970562155      THRASHER               KAREN
2965.      970869441      SWANEY                 AMY
2966.      971907304      HUNDLEY                LINDA
2967.      971932332      HILDEBRAND             CYNTHIA
2968.      971951533      STILLION               MATTHEW
2969.      972124038      GLINSKI                ROSANNE
2970.      972180644      PAINE                  HUGHES
2971.      972260348      DONER                  CONNIE
2972.      972766736      DEN BLEYKER            DEBORAH
2973.      973132013      JOHNSON                TERESA
2974.      973272961      SADLER                 AMY
2975.      973346049      MCQUAID                COLLEEN
2976.      973448657      MEGGS                  DEBRA
                   Case 1:12-cv-00920-EDK Document 171-1 Filed 03/29/19 Page 94 of 96


 Row    Class Member ID         Last Name              First Name
2977.      973778902      WARD                   AMBER
2978.      973828770      ALLEN                  ADAM
2979.      974043840      PARKER                 LINDA
2980.      974514291      JONES                  JACIE
2981.      974561608      CAVALIERE              MARK
2982.      974864608      WATKINS                KATHY
2983.      975228251      EDWARDS                NYEMBEZI
2984.      975836963      MULLEN                 BRIDGET
2985.      975854865      MARTIN                 LISA
2986.      976206436      ZEPHIRIN               NANCY
2987.      976348770      KASSOF                 MAUREEN
2988.      976529522      VANDYKE                WENDY
2989.      976651763      MARSHALL               FRANCES
2990.      976836904      MUNRO                  CYNTHIA
2991.      977209039      PADILLA                MARTHA
2992.      977271555      KARR                   PETER
2993.      977633385      TRACY                  ELEANOR
2994.      977655016      CHERYE                 A
2995.      977766393      MATZO                  MARIANNE
2996.      978429722      HOLMES                 CYNTHIA
2997.      978972323      HASENSTAUB             MARY
2998.      979051033      SCHAEFFER              MARY
2999.      979103234      CELESTIN               ROSEMARIE
3000.      979364219      HAMMER                 MARY
3001.      980173389      JACUMSKI               JUDITH
3002.      981318124      DAYVAULT               PHILIP
3003.      982310265      WHITE                  TANA
3004.      982510425      ROGERS                 MELANIE
3005.      982621567      WISDOM                 BEVERLY
3006.      982709415      HAINES                 SANDRA
3007.      983112775      LEAHY                  TAMARA
3008.      983148862      PRIES                  PATRICIA
                   Case 1:12-cv-00920-EDK Document 171-1 Filed 03/29/19 Page 95 of 96


 Row    Class Member ID         Last Name               First Name
3009.      983189516      MCFELT                 STEFANIE
3010.      983194782      BRASWELL               KIMBERLY
3011.      983554589      GITTENS                CLAVEL
3012.      984188957      MGBEOKWERE             OLIVIA
3013.      984225430      ERSKINE                MICHAEL
3014.      984738907      BARATTA                MARK
3015.      985204658      DARBY                  CLARENCE
3016.      985321419      LOKEN                  SALLY
3017.      985791598      FONSECA                JENNIFER
3018.      985910969      HOLLIS                 CYNTHIA
3019.      987383491      EGAN                   KATHRYN
3020.      987396055      ROSALES                AURORA
3021.      987603853      SIEFERT                DEBORAH
3022.      987939695      SCHER                  HARRY
3023.      988326942      LEITNAKER              MOLLY
3024.      989178941      MARTIN                 VALERIE
3025.      989328298      HARGREPT               JEAN
3026.      989384216      HULTZ                  BROWN
3027.      989650743      DEBORAH                CHASE
3028.      989849159      BRENNAN                JEANNINE
3029.      989993185      NEASE                  BETH
3030.      990303954      DANIELS-LONG           ELIZABETH
3031.      990410655      EDMUNDSON              BEATRICE
3032.      990842429      SMITH                  AMANDA
3033.      991275020      TAYLOR-JONES           ANTOINETTE
3034.      991441767      ABRAHAMSON             SANDRA
3035.      991707902      SURATT                 CHRISTINE
3036.      991732021      OSWALD                 CAMERON
3037.      991752215      STARKS                 SABINE
3038.      991813236      NAVE                   KAREN
3039.      992325573      BAILEY                 SUSAN
3040.      992503296      CUMMINGS               CHRISTOPHER
                   Case 1:12-cv-00920-EDK Document 171-1 Filed 03/29/19 Page 96 of 96


 Row    Class Member ID           Last Name            First Name
3041.      992514385      BOLDUC                 GAYLE
3042.      992517829      HENKEMEYER             ELIZABETH
3043.      992675890      SHEPHERD               ROSCOE
3044.      992711032      MCLENDON               MARY
3045.      992819789      FRYE                   BRENDA
3046.      992867051      WATTERS                KELLY
3047.      993716230      SHEWMON                WANDA
3048.      993791838      SMITH                  BETTY
3049.      993798484      IRWIN                  MEGAN
3050.      994200591      HALLMAN                TERRI
3051.      994314978      CASSIDY                MARY
3052.      994356237      PRUITT                 LYSIANE
3053.      994372669      LITWINCZUK             KATHLEEN
3054.      994646108      KEENE                  TERRY
3055.      994650032      DRESSLER               JASON
3056.      994910976      JONES                  SHEILA
3057.      996978143      EDLER                  PATTI
3058.      997196852      BOGARD                 RICHARD
3059.      997386816      BURDGE                 PAMELA
3060.      997560609      LAHAIE                 MARCIA
3061.      997982877      WILLIAMS               CYNTHIA ELIZABETH
3062.      998180876      UDAZE                  STEVEN
3063.      998268070      KNAPPS                 MARIE
3064.      998279535      NAYER-GRUTZA           JOANN
3065.      998667964      BLEVINS                JENNIFER
3066.      998941645      GILLESPIE              GWENDOLYN
3067.      999146872      BARONE                 MICHAEL
3068.      999167424      BENNHOFF               EILEEN
3069.      999302744      GRIFFIN                JACLYN
3070.      999450309      HAWKINS                TERREZ
3071.      999698857      DEWATER                SHANNA
3072.      999947403      THOMAS                 SHALAH
